
	

114 HR 2898 : Western Water and American Food Security Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2898
		IN THE SENATE OF THE UNITED STATES
		July 21, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide drought relief in the State of California, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Western Water and American Food Security Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—ADJUSTING DELTA SMELT MANAGEMENT BASED ON INCREASED REAL-TIME MONITORING AND UPDATED
			 SCIENCE
					Sec. 101. Definitions.
					Sec. 102. Revise incidental take level calculation for delta smelt to reflect new science.
					Sec. 103. Factoring increased real-time monitoring and updated science into Delta smelt management.
					Title II—ENSURING SALMONID MANAGEMENT IS RESPONSIVE TO NEW SCIENCE
					Sec. 201. Definitions.
					Sec. 202. Process for ensuring salmonid management is responsive to new science.
					Sec. 203. Non-Federal program to protect native anadromous fish in the Stanislaus River.
					Sec. 204. Pilot projects to implement CALFED invasive species program.
					Title III—OPERATIONAL FLEXIBILITY AND DROUGHT RELIEF
					Sec. 301. Definitions.
					Sec. 302. Operational flexibility in times of drought.
					Sec. 303. Operation of cross-channel gates.
					Sec. 304. Flexibility for export/inflow ratio.
					Sec. 305. Emergency environmental reviews.
					Sec. 306. Increased flexibility for regular project operations.
					Sec. 307. Temporary operational flexibility for first few storms of the water year.
					Sec. 308. Expediting water transfers.
					Sec. 309. Additional emergency consultation.
					Sec. 310. Additional storage at New Melones.
					Sec. 311. Regarding the operation of Folsom Reservoir.
					Sec. 312. Applicants.
					Sec. 313. San Joaquin River settlement.
					Sec. 314. Program for water rescheduling.
					Title IV—CALFED STORAGE FEASIBILITY STUDIES
					Sec. 401. Studies.
					Sec. 402. Temperance Flat.
					Sec. 403. CALFED storage accountability.
					Sec. 404. Water storage project construction.
					Title V—WATER RIGHTS PROTECTIONS
					Sec. 501. Offset for State Water Project.
					Sec. 502. Area of origin protections.
					Sec. 503. No redirected adverse impacts.
					Sec. 504. Allocations for Sacramento Valley contractors.
					Sec. 505. Effect on existing obligations.
					Title VI—MISCELLANEOUS
					Sec. 601. Authorized service area.
					Sec. 602. Oversight board for Restoration Fund.
					Sec. 603. Water supply accounting.
					Sec. 604. Implementation of water replacement plan.
					Sec. 605. Natural and artificially spawned species.
					Sec. 606. Transfer the New Melones Unit, Central Valley Project to interested providers.
					Sec. 607. Basin studies.
					Sec. 608. Operations of the Trinity River Division.
					Sec. 609. Amendment to purposes.
					Sec. 610. Amendment to definition.
					Sec. 611. Report on results of water usage.
					Sec. 612. Klamath project consultation applicants.
					Title VII—Water Supply Permitting Act 
					Sec. 701. Short title.
					Sec. 702. Definitions.
					Sec. 703. Establishment of lead agency and cooperating agencies.
					Sec. 704. Bureau responsibilities.
					Sec. 705. Cooperating agency responsibilities.
					Sec. 706. Funding to process permits.
					Title VIII—Bureau of Reclamation Project Streamlining 
					Sec. 801. Short title.
					Sec. 802. Definitions.
					Sec. 803. Acceleration of studies.
					Sec. 804. Expedited completion of reports.
					Sec. 805. Project acceleration.
					Sec. 806. Annual report to Congress.
					Title IX—Accelerated Revenue, Repayment, and Surface Water Storage Enhancement 
					Sec. 901. Short title.
					Sec. 902. Prepayment of certain repayment contracts between the United States and contractors of
			 federally developed water supplies.
					Title X—Safety of Dams
					Sec. 1001. Authorization of additional project benefits.
					Title XI—Water Rights Protection
					Sec. 1101. Short title.
					Sec. 1102. Definition of water right.
					Sec. 1103. Treatment of water rights.
					Sec. 1104. Recognition of State authority.
					Sec. 1105. Effect of title.
				
 2.FindingsCongress finds as follows: (1)As established in the Proclamation of a State of Emergency issued by the Governor of the State on January 17, 2014, the State is experiencing record dry conditions.
 (2)Extremely dry conditions have persisted in the State since 2012, and the drought conditions are likely to persist into the future.
 (3)The water supplies of the State are at record-low levels, as indicated by the fact that all major Central Valley Project reservoir levels were at 20–35 percent of capacity as of September 25, 2014.
 (4)The lack of precipitation has been a significant contributing factor to the 6,091 fires experienced in the State as of September 15, 2014, and which covered nearly 400,000 acres.
 (5)According to a study released by the University of California, Davis in July 2014, the drought has led to the fallowing of 428,000 acres of farmland, loss of $810 million in crop revenue, loss of $203 million in dairy and other livestock value, and increased groundwater pumping costs by $454 million. The statewide economic costs are estimated to be $2.2 billion, with over 17,000 seasonal and part-time agricultural jobs lost.
 (6)CVPIA Level II water deliveries to refuges have also been reduced by 25 percent in the north of Delta region, and by 35 percent in the south of Delta region.
 (7)Only one-sixth of the usual acres of rice fields are being flooded this fall, which leads to a significant decline in habitat for migratory birds and an increased risk of disease at the remaining wetlands due to overcrowding of such birds.
 (8)The drought of 2013 through 2014 constitutes a serious emergency that poses immediate and severe risks to human life and safety and to the environment throughout the State.
 (9)The serious emergency described in paragraph (4) requires— (A)immediate and credible action that respects the complexity of the water system of the State and the importance of the water system to the entire State; and
 (B)policies that do not pit stakeholders against one another, which history shows only leads to costly litigation that benefits no one and prevents any real solutions.
 (10)Data on the difference between water demand and reliable water supplies for various regions of California south of the Delta, including the San Joaquin Valley, indicate there is a significant annual gap between reliable water supplies to meet agricultural, municipal and industrial, groundwater, and refuges water needs within the Delta Division, San Luis Unit and Friant Division of the Central Valley Project and the State Water Project south of the Sacramento-San Joaquin River Delta and the demands of those areas. This gap varies depending on the methodology of the analysis performed, but can be represented in the following ways:
 (A)For Central Valley Project South-of-Delta water service contractors, if it is assumed that a water supply deficit is the difference in the amount of water available for allocation versus the maximum contract quantity, then the water supply deficits that have developed from 1992 to 2014 as a result of legislative and regulatory changes besides natural variations in hydrology during this timeframe range between 720,000 and 1,100,000 acre-feet.
 (B)For Central Valley Project and State Water Project water service contractors south of the Delta and north of the Tehachapi mountain range, if it is assumed that a water supply deficit is the difference between reliable water supplies, including maximum water contract deliveries, safe yield of groundwater, safe yield of local and surface supplies and long-term contracted water transfers, and water demands, including water demands from agriculture, municipal and industrial and refuge contractors, then the water supply deficit ranges between approximately 2,500,000 to 2,700,000 acre-feet.
 (11)Data of pumping activities at the Central Valley Project and State Water Project delta pumps identifies that, on average from Water Year 2009 to Water Year 2014, take of Delta smelt is 80 percent less than allowable take levels under the biological opinion issued December 15, 2008.
 (12)Data of field sampling activities of the Interagency Ecological Program located in the Sacramento-San Joaquin Estuary identifies that, on average from 2005 to 2013, the program takes 3,500 delta smelt during annual surveys with an authorized take level of 33,480 delta smelt annually—according to the biological opinion issued December 9, 1997.
 (13)In 2015, better information exists than was known in 2008 concerning conditions and operations that may or may not lead to high salvage events that jeopardize the fish populations, and what alternative management actions can be taken to avoid jeopardy.
 (14)Alternative management strategies, removing non-native species, enhancing habitat, monitoring fish movement and location in real-time, and improving water quality in the Delta can contribute significantly to protecting and recovering these endangered fish species, and at potentially lower costs to water supplies.
 (15)Resolution of fundamental policy questions concerning the extent to which application of the Endangered Species Act of 1973 affects the operation of the Central Valley Project and State Water Project is the responsibility of Congress.
 3.DefinitionsIn this Act: (1)DeltaThe term Delta means the Sacramento-San Joaquin Delta and the Suisun Marsh, as defined in sections 12220 and 29101 of the California Public Resources Code.
 (2)Export pumping ratesThe term export pumping rates means the rates of pumping at the C.W. Bill Jones Pumping Plant and the Harvey O. Banks Pumping Plant, in the southern Delta. (3)Listed fish speciesThe term listed fish species means listed salmonid species and the Delta smelt.
 (4)Listed salmonid speciesThe term listed salmonid species means natural origin steelhead, natural origin genetic spring run Chinook, and genetic winter run Chinook salmon including hatchery steelhead or salmon populations within the evolutionary significant unit (ESU) or distinct population segment (DPS).
 (5)Negative impact on the long-term survivalThe term negative impact on the long-term survival means to reduce appreciably the likelihood of the survival of a listed species in the wild by reducing the reproduction, numbers, or distribution of that species.
 (6)OMRThe term OMR means the Old and Middle River in the Delta. (7)OMR flow of −5,000 cubic feet per secondThe term OMR flow of −5,000 cubic feet per second means Old and Middle River flow of negative 5,000 cubic feet per second as described in—
 (A)the smelt biological opinion; and (B)the salmonid biological opinion.
 (8)Salmonid biological opinionThe term salmonid biological opinion means the biological opinion issued by the National Marine Fisheries Service on June 4, 2009. (9)Smelt biological opinionThe term smelt biological opinion means the biological opinion on the Long-Term Operational Criteria and Plan for coordination of the Central Valley Project and State Water Project issued by the United States Fish and Wildlife Service on December 15, 2008.
 (10)StateThe term State means the State of California. IADJUSTING DELTA SMELT MANAGEMENT BASED ON INCREASED REAL-TIME MONITORING AND UPDATED SCIENCE 101.DefinitionsIn this title:
 (1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (2)Delta smeltThe term Delta smelt means the fish species with the scientific name Hypomesus transpacificus.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)CommissionerThe term Commissioner means the Commissioner of the Bureau of Reclamation.
				102.Revise incidental take level calculation for delta smelt to reflect new science
 (a)Review and modificationNot later than October 1, 2016, and at least every five years thereafter, the Director, in cooperation with other Federal, State, and local agencies, shall use the best scientific and commercial data available to complete a review and, modify the method used to calculate the incidental take levels for adult and larval/juvenile Delta smelt in the smelt biological opinion that takes into account all life stages, among other considerations—
 (1)salvage information collected since at least 1993; (2)updated or more recently developed statistical models;
 (3)updated scientific and commercial data; and (4)the most recent information regarding the environmental factors affecting Delta smelt salvage.
 (b)Modified incidental take levelUnless the Director determines in writing that one or more of the requirements described in paragraphs (1) through (4) are not appropriate, the modified incidental take level described in subsection (a) shall—
 (1)be normalized for the abundance of prespawning adult Delta smelt using the Fall Midwater Trawl Index or other index;
 (2)be based on a simulation of the salvage that would have occurred from 1993 through 2012 if OMR flow has been consistent with the smelt biological opinions;
 (3)base the simulation on a correlation between annual salvage rates and historic water clarity and OMR flow during the adult salvage period; and
 (4)set the incidental take level as the 80 percent upper prediction interval derived from simulated salvage rates since at least 1993.
					103.Factoring increased real-time monitoring and updated science into Delta smelt management
 (a)In generalThe Director shall use the best scientific and commercial data available to implement, continuously evaluate, and refine or amend, as appropriate, the reasonable and prudent alternative described in the smelt biological opinion, and any successor opinions or court order. The Secretary shall make all significant decisions under the smelt biological opinion, or any successor opinions that affect Central Valley Project and State Water Project operations, in writing, and shall document the significant facts upon which such decisions are made, consistent with section 706 of title 5, United States Code.
 (b)Increased Monitoring To Inform Real-Time OperationsThe Secretary shall conduct additional surveys, on an annual basis at the appropriate time of the year based on environmental conditions, in collaboration with other Delta science interests.
 (1)In implementing this section, the Secretary shall— (A)use the most accurate survey methods available for the detection of Delta smelt to determine the extent that adult Delta smelt are distributed in relation to certain levels of turbidity, or other environmental factors that may influence salvage rate; and
 (B)use results from appropriate survey methods for the detection of Delta smelt to determine how the Central Valley Project and State Water Project may be operated more efficiently to minimize salvage while maximizing export pumping rates without causing a significant negative impact on the long-term survival of the Delta smelt.
 (2)During the period beginning on December 1, 2015, and ending March 31, 2016, and in each successive December through March period, if suspended sediment loads enter the Delta from the Sacramento River and the suspended sediment loads appear likely to raise turbidity levels in the Old River north of the export pumps from values below 12 Nephelometric Turbidity Units (NTU) to values above 12 NTU, the Secretary shall—
 (A)conduct daily monitoring using appropriate survey methods at locations including, but not limited to, the vicinity of Station 902 to determine the extent that adult Delta smelt are moving with turbidity toward the export pumps; and
 (B)use results from the monitoring surveys referenced in paragraph (A) to determine how increased trawling can inform daily real-time Central Valley Project and State Water Project operations to minimize salvage while maximizing export pumping rates without causing a significant negative impact on the long-term survival of the Delta smelt.
 (c)Periodic review of monitoringWithin 12 months of the date of enactment of this title, and at least once every 5 years thereafter, the Secretary shall—
 (1)evaluate whether the monitoring program under subsection (b), combined with other monitoring programs for the Delta, is providing sufficient data to inform Central Valley Project and State Water Project operations to minimize salvage while maximizing export pumping rates without causing a significant negative impact on the long-term survival of the Delta smelt; and
 (2)determine whether the monitoring efforts should be changed in the short or long term to provide more useful data.
					(d)Delta smelt distribution study
 (1)In generalNo later than January 1, 2016, and at least every five years thereafter, the Secretary, in collaboration with the California Department of Fish and Wildlife, the California Department of Water Resources, public water agencies, and other interested entities, shall implement new targeted sampling and monitoring specifically designed to understand Delta smelt abundance, distribution, and the types of habitat occupied by Delta smelt during all life stages.
 (2)SamplingThe Delta smelt distribution study shall, at a minimum— (A)include recording water quality and tidal data;
 (B)be designed to understand Delta smelt abundance, distribution, habitat use, and movement throughout the Delta, Suisun Marsh, and other areas occupied by the Delta smelt during all seasons;
 (C)consider areas not routinely sampled by existing monitoring programs, including wetland channels, near-shore water, depths below 35 feet, and shallow water; and
 (D)use survey methods, including sampling gear, best suited to collect the most accurate data for the type of sampling or monitoring.
 (e)Scientifically supported implementation of OMR flow requirementsIn implementing the provisions of the smelt biological opinion, or any successor biological opinion or court order, pertaining to management of reverse flow in the Old and Middle Rivers, the Secretary shall—
 (1)consider the relevant provisions of the biological opinion or any successor biological opinion; (2)to maximize Central Valley project and State Water Project water supplies, manage export pumping rates to achieve a reverse OMR flow rate of −5,000 cubic feet per second unless information developed by the Secretary under paragraphs (3) and (4) leads the Secretary to reasonably conclude that a less negative OMR flow rate is necessary to avoid a negative impact on the long-term survival of the Delta smelt. If information available to the Secretary indicates that a reverse OMR flow rate more negative than −5,000 cubic feet per second can be established without an imminent negative impact on the long-term survival of the Delta smelt, the Secretary shall manage export pumping rates to achieve that more negative OMR flow rate;
 (3)document in writing any significant facts about real-time conditions relevant to the determinations of OMR reverse flow rates, including—
 (A)whether targeted real-time fish monitoring in the Old River pursuant to this section, including monitoring in the vicinity of Station 902, indicates that a significant negative impact on the long-term survival of the Delta smelt is imminent; and
 (B)whether near-term forecasts with available salvage models show under prevailing conditions that OMR flow of −5,000 cubic feet per second or higher will cause a significant negative impact on the long-term survival of the Delta smelt;
 (4)show in writing that any determination to manage OMR reverse flow at rates less negative than −5,000 cubic feet per second is necessary to avoid a significant negative impact on the long-term survival of the Delta smelt, including an explanation of the data examined and the connection between those data and the choice made, after considering—
 (A)the distribution of Delta smelt throughout the Delta; (B)the potential effects of documented, quantified entrainment on subsequent Delta smelt abundance;
 (C)the water temperature; (D)other significant factors relevant to the determination; and
 (E)whether any alternative measures could have a substantially lesser water supply impact; and (5)for any subsequent biological opinion, make the showing required in paragraph (4) for any determination to manage OMR reverse flow at rates less negative than the most negative limit in the biological opinion if the most negative limit in the biological opinion is more negative than −5,000 cubic feet per second.
 (f)Memorandum of UnderstandingNo later than December 1, 2015, the Commissioner and the Director will execute a Memorandum of Understanding (MOU) to ensure that the smelt biological opinion is implemented in a manner that maximizes water supply while complying with applicable laws and regulations. If that MOU alters any procedures set out in the biological opinion, there will be no need to reinitiate consultation if those changes will not have a significant negative impact on the long-term survival on listed species and the implementation of the MOU would not be a major change to implementation of the biological opinion. Any change to procedures that does not create a significant negative impact on the long-term survival to listed species will not alter application of the take permitted by the incidental take statement in the biological opinion under section 7(o)(2) of the Endangered Species Act of 1973.
 (g)Calculation of reverse flow in OMRWithin 90 days of the enactment of this title, the Secretary is directed, in consultation with the California Department of Water Resources to revise the method used to calculate reverse flow in Old and Middle Rivers for implementation of the reasonable and prudent alternatives in the smelt biological opinion and the salmonid biological opinion, and any succeeding biological opinions, for the purpose of increasing Central Valley Project and State Water Project water supplies. The method of calculating reverse flow in Old and Middle Rivers shall be reevaluated not less than every five years thereafter to achieve maximum export pumping rates within limits established by the smelt biological opinion, the salmonid biological opinion, and any succeeding biological opinions.
				IIENSURING SALMONID MANAGEMENT IS RESPONSIVE TO NEW SCIENCE
 201.DefinitionsIn this title: (1)Assistant administratorThe term Assistant Administrator means the Assistant Administrator of the National Oceanic and Atmospheric Administration for Fisheries.
 (2)SecretaryThe term Secretary means the Secretary of Commerce. (3)Other affected interestsThe term other affected interests means the State of California, Indian tribes, subdivisions of the State of California, public water agencies and those who benefit directly and indirectly from the operations of the Central Valley Project and the State Water Project.
 (4)CommissionerThe term Commissioner means the Commissioner of the Bureau of Reclamation. (5)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
				202.Process for ensuring salmonid management is responsive to new science
 (a)General directiveThe reasonable and prudent alternative described in the salmonid biological opinion allows for and anticipates adjustments in Central Valley Project and State Water Project operation parameters to reflect the best scientific and commercial data currently available, and authorizes efforts to test and evaluate improvements in operations that will meet applicable regulatory requirements and maximize Central Valley Project and State Water Project water supplies and reliability. Implementation of the reasonable and prudent alternative described in the salmonid biological opinion shall be adjusted accordingly as new scientific and commercial data are developed. The Commissioner and the Assistant Administrator shall fully utilize these authorities as described below.
 (b)Annual reviews of certain Central Valley Project and State Water Project operationsNo later than December 31, 2016, and at least annually thereafter: (1)The Commissioner, with the assistance of the Assistant Administrator, shall examine and identify adjustments to the initiation of Action IV.2.3 as set forth in the Biological Opinion and Conference Opinion on the Long-Term Operations of the Central Valley Project and State Water Project, Endangered Species Act Section 7 Consultation, issued by the National Marine Fisheries Service on June 4, 2009, pertaining to negative OMR flows, subject to paragraph (5).
 (2)The Commissioner, with the assistance of the Assistant Administrator, shall examine and identify adjustments in the timing, triggers or other operational details relating to the implementation of pumping restrictions in Action IV.2.1 pertaining to the inflow to export ratio, subject to paragraph (5).
 (3)Pursuant to the consultation and assessments carried out under paragraphs (1) and (2) of this subsection, the Commissioner and the Assistant Administrator shall jointly make recommendations to the Secretary of the Interior and to the Secretary on adjustments to project operations that, in the exercise of the adaptive management provisions of the salmonid biological opinion, will reduce water supply impacts of the salmonid biological opinion on the Central Valley Project and the California State Water Project and are consistent with the requirements of applicable law and as further described in subsection (c).
 (4)The Secretary and the Secretary of the Interior shall direct the Commissioner and Assistant Administrator to implement recommended adjustments to Central Valley Project and State Water Project operations for which the conditions under subsection (c) are met.
 (5)The Assistant Administrator and the Commissioner shall review and identify adjustments to Central Valley Project and State Water Project operations with water supply restrictions in any successor biological opinion to the salmonid biological opinion, applying the provisions of this section to those water supply restrictions where there are references to Actions IV.2.1 and IV.2.3.
 (c)Implementation of operational adjustmentsAfter reviewing the recommendations under subsection (b), the Secretary of the Interior and the Secretary shall direct the Commissioner and the Assistant Administrator to implement those operational adjustments, or any combination, for which, in aggregate—
 (1)the net effect on listed species is equivalent to those of the underlying project operational parameters in the salmonid biological opinion, taking into account both—
 (A)efforts to minimize the adverse effects of the adjustment to project operations; and (B)whatever additional actions or measures may be implemented in conjunction with the adjustments to operations to offset the adverse effects to listed species, consistent with (d), that are in excess of the adverse effects of the underlying operational parameters, if any; and
 (2)the effects of the adjustment can be reasonably expected to fall within the incidental take authorizations.
 (d)Evaluation of offsetting measuresWhen examining and identifying opportunities to offset the potential adverse effect of adjustments to operations under subsection (c)(1)(B), the Commissioner and the Assistant Administrator shall take into account the potential species survival improvements that are likely to result from other measures which, if implemented in conjunction with such adjustments, would offset adverse effects, if any, of the adjustments. When evaluating offsetting measures, the Commissioner and the Assistant Administrator shall consider the type, timing and nature of the adverse effects, if any, to specific species and ensure that the measures likely provide equivalent overall benefits to the listed species in the aggregate, as long as the change will not cause a significant negative impact on the long-term survival of a listed salmonid species.
				(e)Framework for examining opportunities To minimize or offset the potential adverse effect of
 adjustments to operationsNot later than December 31, 2015, and every five years thereafter, the Assistant Administrator shall, in collaboration with the Director of the California Department of Fish and Wildlife, based on the best scientific and commercial data available and for each listed salmonid species, issue estimates of the increase in through-Delta survival the Secretary expects to be achieved—
 (1)through restrictions on export pumping rates as specified by Action IV.2.3 as compared to limiting OMR flow to a fixed rate of −5,000 cubic feet per second within the time period Action IV.2.3 is applicable, based on a given rate of San Joaquin River inflow to the Delta and holding other relevant factors constant;
 (2)through San Joaquin River inflow to export restrictions on export pumping rates specified within Action IV.2.1 as compared to the restrictions in the April/May period imposed by the State Water Resources Control Board decision D–1641, based on a given rate of San Joaquin River inflow to the Delta and holding other relevant factors constant;
 (3)through physical habitat restoration improvements; (4)through predation control programs;
 (5)through the installation of temporary barriers, the management of Cross Channel Gates operations, and other projects affecting flow in the Delta;
 (6)through salvaging fish that have been entrained near the entrance to Clifton Court Forebay; (7)through any other management measures that may provide equivalent or better protections for listed species while maximizing export pumping rates without causing a significant negative impact on the long-term survival of a listed salmonid species; and
 (8)through development and implementation of conservation hatchery programs for salmon and steelhead to aid in the recovery of listed salmon and steelhead species.
					(f)Survival estimates
 (1)To the maximum extent practicable, the Assistant Administrator shall make quantitative estimates of survival such as a range of percentage increases in through-Delta survival that could result from the management measures, and if the scientific information is lacking for quantitative estimates, shall do so on qualitative terms based upon the best available science.
 (2)If the Assistant Administrator provides qualitative survival estimates for a species resulting from one or more management measures, the Secretary shall, to the maximum extent feasible, rank the management measures described in subsection (e) in terms of their most likely expected contribution to increased through-Delta survival relative to the other measures.
 (3)If at the time the Assistant Administrator conducts the reviews under subsection (b), the Secretary has not issued an estimate of increased through-Delta survival from different management measures pursuant to subsection (e), the Secretary shall compare the protections to the species from different management measures based on the best scientific and commercial data available at the time.
					(g)Comparison of adverse consequences for alternative management measures of equivalent protection for
			 a species
 (1)For the purposes of this subsection and subsection (c)— (A)the alternative management measure or combination of alternative management measures identified in paragraph (2) shall be known as the equivalent alternative measure;
 (B)the existing measure or measures identified in subparagraphs (2) (A), (B), (C), or (D) shall be known as the equivalent existing measure; and
 (C)an equivalent increase in through-Delta survival rates for listed salmonid species shall mean an increase in through-Delta survival rates that is equivalent when considering the change in through-Delta survival rates for the listed salmonid species in the aggregate, and not the same change for each individual species, as long as the change in survival rates will not cause a significant negative impact on the long-term survival of a listed salmonid species.
 (2)As part of the reviews of project operations pursuant to subsection (b), the Assistant Administrator shall determine whether any alternative management measures or combination of alternative management measures listed in subsection (e) (3) through (8) would provide an increase in through-Delta survival rates for listed salmonid species that is equivalent to the increase in through-Delta survival rates for listed salmonid species from the following:
 (A)Through restrictions on export pumping rates as specified by Action IV.2.3, as compared to limiting OMR flow to a fixed rate of −5,000 cubic feet per second within the time period Action IV.2.3 is applicable.
 (B)Through restrictions on export pumping rates as specified by Action IV.2.3, as compared to a modification of Action IV.2.3 that would provide additional water supplies, other than that described in subparagraph (A).
 (C)Through San Joaquin River inflow to export restrictions on export pumping rates specified within Action IV.2.1, as compared to the restrictions in the April/May period imposed by the State Water Resources Control Board decision D–1641.
 (D)Through San Joaquin River inflow to export restrictions on export pumping rates specified within Action IV.2.1, as compared to a modification of Action IV.2.1 that would reduce water supply impacts of the salmonid biological opinion on the Central Valley Project and the California State Water Project, other than that described in subparagraph (C).
 (3)If the Assistant Administrator identifies an equivalent alternative measure pursuant to paragraph (2), the Assistant Administrator shall determine whether—
 (A)it is technically feasible and within Federal jurisdiction to implement the equivalent alternative measure;
 (B)the State of California, or subdivision thereof, or local agency with jurisdiction has certified in writing within 10 calendar days to the Assistant Administrator that it has the authority and capability to implement the pertinent equivalent alternative measure; or
 (C)the adverse consequences of doing so are less than the adverse consequences of the equivalent existing measure, including a concise evaluation of the adverse consequences to other affected interests.
 (4)If the Assistant Administrator makes the determinations in subparagraph (3)(A) or (3)(B), the Commissioner shall adjust project operations to implement the equivalent alternative measure in place of the equivalent existing measure in order to increase export rates of pumping to the greatest extent possible while maintaining a net combined effect of equivalent through-Delta survival rates for the listed salmonid species.
					(h)Tracking Adverse Effects Beyond the Range of Effects Accounted for in the Salmonid Biological
			 Opinion and Coordinated Operation with the Delta Smelt Biological Opinion
 (1)Among the adjustments to the project operations considered through the adaptive management process under this section, the Assistant Administrator and the Commissioner shall—
 (A)evaluate the effects on listed salmonid species and water supply of the potential adjustment to operational criteria described in subparagraph (B); and
 (B)consider requiring that before some or all of the provisions of Actions IV.2.1. or IV.2.3 are imposed in any specific instance, the Assistant Administrator show that the implementation of these provisions in that specific instance is necessary to avoid a significant negative impact on the long-term survival of a listed salmonid species.
 (2)The Assistant Administrator, the Director, and the Commissioner, in coordination with State officials as appropriate, shall establish operational criteria to coordinate management of OMR flows under the smelt and salmonid biological opinions, in order to take advantage of opportunities to provide additional water supplies from the coordinated implementation of the biological opinions.
 (3)The Assistant Administrator and the Commissioner shall document the effects of any adaptive management decisions related to the coordinated operation of the smelt and salmonid biological opinions that prioritizes the maintenance of one species at the expense of the other.
 (i)Real-Time Monitoring and ManagementNotwithstanding the calendar based triggers described in the salmonid biological opinion Reasonable and Prudent Alternative (RPA), the Assistant Administrator and the Commissioner shall not limit OMR reverse flow to −5,000 cubic feet per second unless current monitoring data indicate that this OMR flow limitation is reasonably required to avoid a significant negative impact on the long-term survival of a listed salmonid species.
 (j)Evaluation and implementation of management measuresIf the quantitative estimates of through-Delta survival established by the Secretary for the adjustments in subsection (b)(2) exceed the through-Delta survival established for the RPAs, the Secretary shall evaluate and implement the management measures in subsection (b)(2) as a prerequisite to implementing the RPAs contained in the Salmonid Biological Opinion.
 (k)Accordance with other lawConsistent with section 706 of title 5, United States Code, decisions of the Assistant Administrator and the Commissioner described in subsections (b) through (j) shall be made in writing, on the basis of best scientific and commercial data currently available, and shall include an explanation of the data examined at the connection between those data and the decisions made.
				203.Non-Federal program to protect native anadromous fish in the Stanislaus River
 (a)Establishment of nonnative predator fish removal programThe Secretary and the districts, in consultation with the Director, shall jointly develop and conduct a nonnative predator fish removal program to remove nonnative striped bass, smallmouth bass, largemouth bass, black bass, and other nonnative predator fish species from the Stanislaus River. The program shall—
 (1)be scientifically based; (2)include methods to quantify the number and size of predator fish removed each year, the impact of such removal on the overall abundance of predator fish, and the impact of such removal on the populations of juvenile anadromous fish found in the Stanislaus River by, among other things, evaluating the number of juvenile anadromous fish that migrate past the rotary screw trap located at Caswell;
 (3)among other methods, use wire fyke trapping, portable resistance board weirs, and boat electrofishing; and
 (4)be implemented as quickly as possible following the issuance of all necessary scientific research. (b)ManagementThe management of the program shall be the joint responsibility of the Secretary and the districts. Such parties shall work collaboratively to ensure the performance of the program, and shall discuss and agree upon, among other things, changes in the structure, management, personnel, techniques, strategy, data collection, reporting, and conduct of the program.
				(c)Conduct
 (1)In generalBy agreement between the Secretary and the districts, the program may be conducted by their own personnel, qualified private contractors hired by the districts, personnel of, on loan to, or otherwise assigned to the National Marine Fisheries Service, or a combination thereof.
 (2)Participation by the national marine fisheries serviceIf the districts elect to conduct the program using their own personnel or qualified private contractors hired by them in accordance with paragraph (1), the Secretary may assign an employee of, on loan to, or otherwise assigned to the National Marine Fisheries Service, to be present for all activities performed in the field. Such presence shall ensure compliance with the agreed-upon elements specified in subsection (b). The districts shall pay the cost of such participation in accordance with subsection (d).
 (3)Timing of electionThe districts shall notify the Secretary of their election on or before October 15 of each calendar year of the program. Such an election shall apply to the work performed in the subsequent calendar year.
					(d)Funding
 (1)In generalThe districts shall be responsible for 100 percent of the cost of the program. (2)Contributed fundsThe Secretary may accept and use contributions of funds from the districts to carry out activities under the program.
 (3)Estimation of costOn or before December 1 of each year of the program, the Secretary shall submit to the districts an estimate of the cost to be incurred by the National Marine Fisheries Service for the program in the following calendar year, if any, including the cost of any data collection and posting under subsection (e). If an amount equal to the estimate is not provided through contributions pursuant to paragraph (2) before December 31 of that year—
 (A)the Secretary shall have no obligation to conduct the program activities otherwise scheduled for such following calendar year until such amount is contributed by the districts; and
 (B)the districts may not conduct any aspect of the program until such amount is contributed by the districts.
 (4)AccountingOn or before September 1 of each year, the Secretary shall provide to the districts an accounting of the costs incurred by the Secretary for the program in the preceding calendar year. If the amount contributed by the districts pursuant to paragraph (2) for that year was greater than the costs incurred by the Secretary, the Secretary shall—
 (A)apply the excess contributions to costs of activities to be performed by the Secretary under the program, if any, in the next calendar year; or
 (B)if no such activities are to be performed, repay the excess contribution to the districts. (e)Posting and evaluationOn or before the 15th day of each month, the Secretary shall post on the Internet website of the National Marine Fisheries Service a tabular summary of the raw data collected under the program in the preceding month.
 (f)ImplementationThe program is hereby found to be consistent with the requirements of the Central Valley Project Improvement Act (Public Law 102–575). No provision, plan or definition established or required by the Central Valley Project Improvement Act (Public Law 102–575) shall be used to prohibit the imposition of the program, or to prevent the accomplishment of its goals.
 (g)Treatment of striped bassFor purposes of the application of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) with respect to the program, striped bass shall not be treated as anadromous fish.
 (h)DefinitionFor the purposes of this section, the term districts means the Oakdale Irrigation District and the South San Joaquin Irrigation District, California. 204.Pilot projects to implement CALFED invasive species program (a)In generalNot later than January 1, 2017, the Secretary of the Interior, in collaboration with the Secretary of Commerce, the Director of the California Department of Fish and Wildlife, and other relevant agencies and interested parties, shall begin pilot projects to implement the invasive species control program authorized pursuant to section 103(d)(6)(A)(iv) of Public Law 108–361 (118 Stat. 1690).
 (b)RequirementsThe pilot projects shall— (1)seek to reduce invasive aquatic vegetation, predators, and other competitors which contribute to the decline of native listed pelagic and anadromous species that occupy the Sacramento and San Joaquin Rivers and their tributaries and the Sacramento-San Joaquin Bay-Delta; and
 (2)remove, reduce, or control the effects of species, including Asiatic clams, silversides, gobies, Brazilian water weed, water hyacinth, largemouth bass, smallmouth bass, striped bass, crappie, bluegill, white and channel catfish, and brown bullheads.
 (c)SunsetThe authorities provided under this subsection shall expire seven years after the Secretaries commence implementation of the pilot projects pursuant to subsection (a).
 (d)Emergency environmental reviewsTo expedite the environmentally beneficial programs for the conservation of threatened and endangered species, the Secretaries shall consult with the Council on Environmental Quality in accordance with section 1506.11 of title 40, Code of Federal Regulations (or successor regulations), to develop alternative arrangements to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the projects pursuant to subsection (a).
				IIIOPERATIONAL FLEXIBILITY AND DROUGHT RELIEF
 301.DefinitionsIn this title: (1)Central valley projectThe term Central Valley Project has the meaning given the term in section 3403 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4707).
 (2)Reclamation projectThe term Reclamation Project means a project constructed pursuant to the authorities of the reclamation laws and whose facilities are wholly or partially located in the State.
 (3)SecretariesThe term Secretaries means— (A)the Secretary of Agriculture;
 (B)the Secretary of Commerce; and (C)the Secretary of the Interior.
 (4)State water projectThe term State Water Project means the water project described by California Water Code section 11550 et seq. and operated by the California Department of Water Resources.
 (5)StateThe term State means the State of California. 302.Operational flexibility in times of drought (a)Water suppliesFor the period of time such that in any year that the Sacramento Valley Index is 6.5 or lower, or at the request of the State of California, and until two succeeding years following either of those events have been completed where the final Sacramento Valley Index is 7.8 or greater, the Secretaries shall provide the maximum quantity of water supplies practicable to all individuals or district who receive Central Valley Project water under water service or repayments contracts, water rights settlement contracts, exchange contracts, or refuge contracts or agreements entered into prior to or after the date of enactment of this title; State Water Project contractors, and any other tribe, locality, water agency, or municipality in the State, by approving, consistent with applicable laws (including regulations), projects and operations to provide additional water supplies as quickly as practicable based on available information to address the emergency conditions.
 (b)AdministrationIn carrying out subsection (a), the Secretaries shall, consistent with applicable laws (including regulations)—
 (1)issue all necessary permit decisions under the authority of the Secretaries not later than 30 days after the date on which the Secretaries receive a completed application from the State to place and use temporary barriers or operable gates in Delta channels to improve water quantity and quality for the State Water Project and the Central Valley Project south of Delta water contractors and other water users, on the condition that the barriers or operable gates—
 (A)do not result in a significant negative impact on the long-term survival of listed species within the Delta and provide benefits or have a neutral impact on in-Delta water user water quality; and
 (B)are designed so that formal consultations under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) are not necessary;
 (2)require the Director of the United States Fish and Wildlife Service and the Commissioner of Reclamation—
 (A)to complete, not later than 30 days after the date on which the Director or the Commissioner receives a complete written request for water transfer, all requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) necessary to make final permit decisions on the request; and
 (B)to approve any water transfer request described in subparagraph (A) to maximize the quantity of water supplies available for nonhabitat uses, on the condition that actions associated with the water transfer comply with applicable Federal laws (including regulations);
 (3)adopt a 1:1 inflow to export ratio, as measured as a 3-day running average at Vernalis during the period beginning on April 1, and ending on May 31, absent a determination in writing that a more restrictive inflow to export ratio is required to avoid a significant negative impact on the long-term survival of a listed salmonid species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); provided that the 1:1 inflow to export ratio shall apply for the increment of increased flow of the San Joaquin River resulting from the voluntary sale, transfers, or exchanges of water from agencies with rights to divert water from the San Joaquin River or its tributaries and provided that the movement of the acquired, transferred, or exchanged water through the Delta consistent with the Central Valley Project’s and the State Water Project’s permitted water rights and provided that movement of the Central Valley Project water is consistent with the requirements of section 3405(a)(1)(H) of the Central Valley Project Improvement Act; and
 (4)allow and facilitate, consistent with existing priorities, water transfers through the C.W. Bill Jones Pumping Plant or the Harvey O. Banks Pumping Plant from April 1 to November 30 provided water transfers comply with State law, including the California Environmental Quality Act.
					(c)Accelerated project decision and elevation
 (1)In generalOn request by the Governor of the State, the Secretaries shall use the expedited procedures under this subsection to make final decisions relating to a Federal project or operation, or to local or State projects or operations that require decisions by the Secretary of the Interior or the Secretary of Commerce to provide additional water supplies if the project’s or operation’s purpose is to provide relief for emergency drought conditions pursuant to subsections (a) and (b).
					(2)Request for resolution
 (A)In generalOn request by the Governor of the State, the Secretaries referenced in paragraph (1), or the head of another Federal agency responsible for carrying out a review of a project, as applicable, the Secretary of the Interior shall convene a final project decision meeting with the heads of all relevant Federal agencies to decide whether to approve a project to provide relief for emergency drought conditions.
 (B)MeetingThe Secretary of the Interior shall convene a meeting requested under subparagraph (A) not later than 7 days after the date on which the meeting request is received.
 (3)NotificationOn receipt of a request for a meeting under paragraph (2), the Secretary of the Interior shall notify the heads of all relevant Federal agencies of the request, including information on the project to be reviewed and the date of the meeting.
 (4)DecisionNot later than 10 days after the date on which a meeting is requested under paragraph (2), the head of the relevant Federal agency shall issue a final decision on the project, subject to subsection (e)(2).
 (5)Meeting convened by secretaryThe Secretary of the Interior may convene a final project decision meeting under this subsection at any time, at the discretion of the Secretary, regardless of whether a meeting is requested under paragraph (2).
 (d)ApplicationTo the extent that a Federal agency, other than the agencies headed by the Secretaries, has a role in approving projects described in subsections (a) and (b), this section shall apply to those Federal agencies.
 (e)LimitationNothing in this section authorizes the Secretaries to approve projects— (1)that would otherwise require congressional authorization; or
 (2)without following procedures required by applicable law. (f)Drought PlanFor the period of time such that in any year that the Sacramento Valley index is 6.5 or lower, or at the request of the State of California, and until two succeeding years following either of those events have been completed where the final Sacramento Valley Index is 7.8 or greater, the Secretaries of Commerce and the Interior, in consultation with appropriate State officials, shall develop a drought operations plan that is consistent with the provisions of this Act including the provisions that are intended to provide additional water supplies that could be of assistance during the current drought.
				303.Operation of cross-channel gates
 (a)In generalThe Secretary of Commerce and the Secretary of the Interior shall jointly— (1)authorize and implement activities to ensure that the Delta Cross Channel Gates remain open to the maximum extent practicable using findings from the United States Geological Survey on diurnal behavior of juvenile salmonids, timed to maximize the peak flood tide period and provide water supply and water quality benefits for the duration of the drought emergency declaration of the State, and for the period of time such that in any year that the Sacramento Valley index is 6.5 or lower, or at the request of the State of California, and until two succeeding years following either of those events have been completed where the final Sacramento Valley Index is 7.8 or greater, consistent with operational criteria and monitoring criteria set forth into the Order Approving a Temporary Urgency Change in License and Permit Terms in Response to Drought Conditions of the California State Water Resources Control Board, effective January 31, 2014 (or a successor order) and other authorizations associated with it;
 (2)with respect to the operation of the Delta Cross Channel Gates described in paragraph (1), collect data on the impact of that operation on—
 (A)species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (B)water quality; and (C)water supply;
 (3)collaborate with the California Department of Water Resources to install a deflection barrier at Georgiana Slough in coordination with Delta Cross Channel Gate diurnal operations to protect migrating salmonids, consistent with knowledge gained from activities carried out during 2014 and 2015;
 (4)evaluate the combined salmonid survival in light of activities carried out pursuant to paragraphs (1) through (3) in deciding how to operate the Delta Cross Channel gates to enhance salmonid survival and water supply benefits; and
 (5)not later than May 15, 2016, submit to the appropriate committees of the House of Representatives and the Senate a notice and explanation on the extent to which the gates are able to remain open.
 (b)RecommendationsAfter assessing the information collected under subsection (a), the Secretary of the Interior shall recommend revisions to the operation of the Delta Cross-Channel Gates, to the Central Valley Project, and to the State Water Project, including, if appropriate, any reasonable and prudent alternative contained in the biological opinion issued by the National Marine Fisheries Service on June 4, 2009, that are likely to produce water supply benefits without causing a significant negative impact on the long-term survival of the listed fish species within the Delta or on water quality.
 304.Flexibility for export/inflow ratioFor the period of time such that in any year that the Sacramento Valley index is 6.5 or lower, or at the request of the State of California, and until two succeeding years following either of those events have been completed where the final Sacramento Valley Index is 7.8 or greater, the Commissioner of the Bureau of Reclamation shall continue to vary the averaging period of the Delta Export/Inflow ratio pursuant to the California State Water Resources Control Board decision D1641—
 (1)to operate to a 35-percent Export/Inflow ratio with a 3-day averaging period on the rising limb of a Delta inflow hydrograph; and
 (2)to operate to a 14-day averaging period on the falling limb of the Delta inflow hydrograph. 305.Emergency environmental reviews (a)NEPA complianceTo minimize the time spent carrying out environmental reviews and to deliver water quickly that is needed to address emergency drought conditions in the State during the duration of an emergency drought declaration, the Secretaries shall, in carrying out this Act, consult with the Council on Environmental Quality in accordance with section 1506.11 of title 40, Code of Federal Regulations (including successor regulations), to develop alternative arrangements to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) during the emergency.
 (b)DeterminationsFor the purposes of this section, a Secretary may deem a project to be in compliance with all necessary environmental regulations and reviews if the Secretary determines that the immediate implementation of the project is necessary to address—
 (1)human health and safety; or (2)a specific and imminent loss of agriculture production upon which an identifiable region depends for 25 percent or more of its tax revenue used to support public services including schools, fire or police services, city or county health facilities, unemployment services or other associated social services.
 306.Increased flexibility for regular project operationsThe Secretaries shall, consistent with applicable laws (including regulations)— (1)in coordination with the California Department of Water Resources and the California Department of Fish and Wildlife, implement offsite upstream projects in the Delta and upstream of the Sacramento River and San Joaquin basins that offset the effects on species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) due to activities carried out pursuant this Act, as determined by the Secretaries;
 (2)manage reverse flow in the Old and Middle Rivers at −6,100 cubic feet per second if real-time monitoring indicates that flows of −6,100 cubic feet per second or more negative can be established for specific periods without causing a significant negative impact on the long-term survival of the Delta smelt, or if real-time monitoring does not support flows of −6,100 cubic feet per second than manage OMR flows at −5,000 cubic feet per second subject to section 103(e) (3) and (4); and
 (3)use all available scientific tools to identify any changes to real-time operations of the Bureau of Reclamation, State, and local water projects that could result in the availability of additional water supplies.
				307.Temporary operational flexibility for first few storms of the water year
 (a)In generalConsistent with avoiding a significant negative impact on the long-term survival in the short term upon listed fish species beyond the range of those authorized under the Endangered Species Act of 1973 and other environmental protections under subsection (e), the Secretaries shall authorize the Central Valley Project and the State Water Project, combined, to operate at levels that result in negative OMR flows at −7,500 cubic feet per second (based on United States Geological Survey gauges on Old and Middle Rivers) daily average for 56 cumulative days after October 1 as described in subsection (c).
 (b)Days of temporary operational flexibilityThe temporary operational flexibility described in subsection (a) shall be authorized on days that the California Department of Water Resources determines the daily average river flow of the Sacramento River is at, or above, 17,000 cubic feet per second as measured at the Sacramento River at Freeport gauge maintained by the United States Geologic Survey.
 (c)Compliance with Endangered Species Act authorizationsIn carrying out this section, the Secretaries may continue to impose any requirements under the smelt and salmonid biological opinions during any period of temporary operational flexibility as they determine are reasonably necessary to avoid an additional significant negative impacts on the long-term survival of a listed fish species beyond the range of those authorized under the Endangered Species Act of 1973, provided that the requirements imposed do not reduce water supplies available for the Central Valley Project and the State Water Project.
				(d)Other environmental protections
 (1)State lawThe Secretaries’ actions under this section shall be consistent with applicable regulatory requirements under State law.
 (2)First sediment flushDuring the first flush of sediment out of the Delta in each water year, and provided that such determination is based upon objective evidence, OMR flow may be managed at rates less negative than −5,000 cubic feet per second for a minimum duration to avoid movement of adult Delta smelt (Hypomesus transpacificus) to areas in the southern Delta that would be likely to increase entrainment at Central Valley Project and State Water Project pumping plants.
 (3)Applicability of opinionThis section shall not affect the application of the salmonid biological opinion from April 1 to May 31, unless the Secretary of Commerce finds that some or all of such applicable requirements may be adjusted during this time period to provide emergency water supply relief without resulting in additional adverse effects beyond those authorized under the Endangered Species Act of 1973. In addition to any other actions to benefit water supply, the Secretary of the Interior and the Secretary of Commerce shall consider allowing through-Delta water transfers to occur during this period if they can be accomplished consistent with section 3405(a)(1)(H) of the Central Valley Project Improvement Act. Water transfers solely or exclusively through the State Water Project are not required to be consistent with section 3405(a)(1)(H) of the Central Valley Project Improvement Act.
 (4)MonitoringDuring operations under this section, the Commissioner of Reclamation, in coordination with the Fish and Wildlife Service, National Marine Fisheries Service, and California Department of Fish and Wildlife, shall undertake a monitoring program and other data gathering to ensure incidental take levels are not exceeded, and to identify potential negative impacts and actions, if any, necessary to mitigate impacts of the temporary operational flexibility to species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (e)Technical adjustments to target periodIf, before temporary operational flexibility has been implemented on 56 cumulative days, the Secretaries operate the Central Valley Project and the State Water Project combined at levels that result in OMR flows less negative than −7,500 cubic feet per second during days of temporary operational flexibility as defined in subsection (c), the duration of such operation shall not be counted toward the 56 cumulative days specified in subsection (a).
				(f)Emergency consultation; effect on running averages
 (1)If necessary to implement the provisions of this section, the Commissioner is authorized to take any action necessary to implement this section for up to 56 cumulative days. If during the 56 cumulative days the Commissioner determines that actions necessary to implement this section will exceed 56 days, the Commissioner shall use the emergency consultation procedures under the Endangered Species Act of 1973 and its implementing regulation at section 402.05 of title 50, Code of Federal Regulations, to temporarily adjust the operating criteria under the biological opinions—
 (A)solely for extending beyond the 56 cumulative days for additional days of temporary operational flexibility—
 (i)no more than necessary to achieve the purposes of this section consistent with the environmental protections in subsections (d) and (e); and
 (ii)including, as appropriate, adjustments to ensure that the actual flow rates during the periods of temporary operational flexibility do not count toward the 5-day and 14-day running averages of tidally filtered daily OMR flow requirements under the biological opinions, or
 (B)for other adjustments to operating criteria or to take other urgent actions to address water supply shortages for the least amount of time or volume of diversion necessary as determined by the Commissioner.
 (2)Following the conclusion of the 56 cumulative days of temporary operational flexibility, or the extended number of days covered by the emergency consultation procedures, the Commissioner shall not reinitiate consultation on these adjusted operations, and no mitigation shall be required, if the effects on listed fish species of these operations under this section remain within the range of those authorized under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). If the Commissioner reinitiates consultation, no mitigation measures shall be required.
 (g)Level of detail required for analysisIn articulating the determinations required under this section, the Secretaries shall fully satisfy the requirements herein but shall not be expected to provide a greater level of supporting detail for the analysis than feasible to provide within the short timeframe permitted for timely decisionmaking in response to changing conditions in the Delta.
				308.Expediting water transfers
 (a)In generalSection 3405(a) of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4709(a)) is amended—
 (1)by redesignating paragraphs (1) through (3) as paragraphs (4) through (6), respectively; (2)in the matter preceding paragraph (4) (as so designated)—
 (A)in the first sentence, by striking In order to and inserting the following:  (1)In generalIn order to; and
 (B)in the second sentence, by striking Except as provided herein and inserting the following:  (3)TermsExcept as otherwise provided in this section;
 (3)by inserting before paragraph (3) (as so designated) the following:  (2)Expedited transfer of waterThe Secretary shall take all necessary actions to facilitate and expedite transfers of Central Valley Project water in accordance with—
 (A)this Act; (B)any other applicable provision of the reclamation laws; and
 (C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; (4)in paragraph (4) (as so designated)—
 (A)in subparagraph (A), by striking to combination and inserting or combination; and (B)by striking 3405(a)(2) of this title each place it appears and inserting (5);
 (5)in paragraph (5) (as so designated), by adding at the end the following:  (E)The contracting district from which the water is coming, the agency, or the Secretary shall determine if a written transfer proposal is complete within 45 days after the date of submission of the proposal. If the contracting district or agency or the Secretary determines that the proposal is incomplete, the district or agency or the Secretary shall state with specificity what must be added to or revised for the proposal to be complete.; and
 (6)in paragraph (6) (as so designated), by striking 3405(a)(1)(A)–(C), (E), (G), (H), (I), (L), and (M) of this title and inserting (A) through (C), (E), (G), (H), (I), (L), and (M) of paragraph (4). (b)Conforming amendmentsThe Central Valley Project Improvement Act (Public Law 102–575) is amended—
 (1)in section 3407(c)(1) (106 Stat. 4726), by striking 3405(a)(1)(C) and inserting 3405(a)(4)(C); and (2)in section 3408(i)(1) (106 Stat. 4729), by striking 3405(a)(1) (A) and (J) of this title and inserting subparagraphs (A) and (J) of section 3405(a)(4).
 309.Additional emergency consultationFor adjustments to operating criteria other than under section 308 of this Act or to take urgent actions to address water supply shortages for the least amount of time or volume of diversion necessary as determined by the Commissioner of Reclamation, no mitigation measures shall be required during any year that the Sacramento Valley index is 6.5 or lower, or at the request of the State of California, and until two succeeding years following either of those events have been completed where the final Sacramento Valley Index is 7.8 or greater, and any mitigation measures imposed must be based on quantitative data and required only to the extent that such data demonstrates actual harm to species.
 310.Additional storage at New MelonesThe Commissioner of Reclamation is directed to work with local water and irrigation districts in the Stanislaus River Basin to ascertain the water storage made available by the Draft Plan of Operations in New Melones Reservoir (DRPO) for water conservation programs, conjunctive use projects, water transfers, rescheduled project water and other projects to maximize water storage and ensure the beneficial use of the water resources in the Stanislaus River Basin. All such programs and projects shall be implemented according to all applicable laws and regulations. The source of water for any such storage program at New Melones Reservoir shall be made available under a valid water right, consistent with the State of California water transfer guidelines and any other applicable State water law. The Commissioner shall inform the Congress within 18 months setting forth the amount of storage made available by the DRPO that has been put to use under this program, including proposals received by the Commissioner from interested parties for the purpose of this section.
 311.Regarding the operation of Folsom ReservoirThe Secretary of the Interior, in collaboration with the Sacramento Water Forum, shall expedite evaluation, completion and implementation of the Modified Lower American River Flow Management Standard developed by the Water Forum in 2015 to improve water supply reliability for Central Valley Project American River water contractors and resource protection in the lower American River during consecutive dry-years under current and future demand and climate change conditions.
 312.ApplicantsIn the event that the Bureau of Reclamation or another Federal agency initiates or reinitiates consultation with the U.S. Fish and Wildlife Service or the National Marine Fisheries Service under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)), with respect to construction or operation of the Central Valley Project and State Water Project, or any part thereof, the State Water Project contractors and the Central Valley Project contractors will be accorded all the rights and responsibilities extended to applicants in the consultation process.
			313.San Joaquin River settlement
				(a)California State law satisfied by warm water fishery
 (1)In generalSections 5930 through 5948 of the California Fish and Game Code, and all applicable Federal laws, including the San Joaquin River Restoration Settlement Act (Public Law 111–11) and the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ. S–88–1658–LKK/GGH), shall be satisfied by the existence of a warm water fishery in the San Joaquin River below Friant Dam, but upstream of Gravelly Ford.
 (2)Definition of warm water fisheryFor the purposes of this section, the term warm water fishery means a water system that has an environment suitable for species of fish other than salmon (including all subspecies) and trout (including all subspecies).
 (b)Repeal of the San Joaquin River settlementAs of the date of enactment of this section, the Secretary of the Interior shall cease any action to implement the San Joaquin River Restoration Settlement Act (subtitle A of title X of Public Law 111–11) and the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ. S–88–1658 LKK/GGH).
 314.Program for water reschedulingBy December 31, 2015, the Secretary of the Interior shall develop and implement a program, including rescheduling guidelines for Shasta and Folsom Reservoirs, to allow existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed, and refuge service and municipal and industrial water service contractors within the Sacramento River Watershed and the American River Watershed to reschedule water, provided for under their Central Valley Project contracts, from one year to the next; provided, that the program is consistent with existing rescheduling guidelines as utilized by the Bureau of Reclamation for rescheduling water for Central Valley Project water service contractors that are located South of the Delta.
			IVCALFED STORAGE FEASIBILITY STUDIES
 401.StudiesThe Secretary of the Interior, through the Commissioner of Reclamation, shall— (1)complete the feasibility studies described in clauses (i)(I) and (ii)(II) of section 103(d)(1)(A) of Public Law 108–361 (118 Stat. 1684) and submit such studies to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2015;
 (2)complete the feasibility study described in clause (i)(II) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2016;
 (3)complete a publicly available draft of the feasibility study described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2016;
 (4)complete the feasibility study described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2017;
 (5)complete the feasibility study described in section 103(f)(1)(A) of Public Law 108–361 (118 Stat. 1694) and submit such study to the appropriate Committees of the House of Representatives and the Senate not later than December 31, 2017;
 (6)provide a progress report on the status of the feasibility studies referred to in paragraphs (1) through (3) to the appropriate committees of the House of Representatives and the Senate not later than 90 days after the date of the enactment of this Act and each 180 days thereafter until December 31, 2017, as applicable. The report shall include timelines for study completion, draft environmental impact statements, final environmental impact statements, and Records of Decision;
 (7)in conducting any feasibility study under this Act, the reclamation laws, the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575; 106 Stat. 4706), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and other applicable law, for the purposes of determining feasibility the Secretary shall document, delineate, and publish costs directly relating to the engineering and construction of a water storage project separately from the costs resulting from regulatory compliance or the construction of auxiliary facilities necessary to achieve regulatory compliance; and
 (8)communicate, coordinate and cooperate with public water agencies that contract with the United States for Central Valley Project water and that are expected to participate in the cost pools that will be created for the projects proposed in the feasibility studies under this section.
				402.Temperance Flat
 (a)DefinitionsFor the purposes of this section: (1)ProjectThe term Project means the Temperance Flat Reservoir Project on the Upper San Joaquin River.
 (2)RMPThe term RMP means the document titled Bakersfield Field Office, Record of Decision and Approved Resource Management Plan, dated December 2014. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (b)Applicability of RMPThe RMP and findings related thereto shall have no effect on or applicability to the Secretary’s determination of feasibility of, or on any findings or environmental review documents related to—
 (1)the Project; or (2)actions taken by the Secretary pursuant to section 103(d)(1)(A)(ii)(II) of the Bay-Delta Authorization Act (title I of Public Law 108–361).
 (c)Duties of secretary upon determination of feasibilityIf the Secretary finds the Project to be feasible, the Secretary shall manage the land recommended in the RMP for designation under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) in a manner that does not impede any environmental reviews, preconstruction, construction, or other activities of the Project, regardless of whether or not the Secretary submits any official recommendation to Congress under the Wild and Scenic Rivers Act.
 (d)Reserved water rightsEffective December 22, 2014, there shall be no Federal reserved water rights to any segment of the San Joaquin River related to the Project as a result of any designation made under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
 403.CALFED storage accountabilityIf the Secretary of the Interior fails to provide the feasibility studies described in section 401 to the appropriate committees of the House of Representatives and the Senate by the times prescribed, the Secretary shall notify each committee chair individually in person on the status of each project once a month until the feasibility study for that project is provided to Congress.
			404.Water storage project construction
 (a)Partnership and agreementsThe Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation, may partner or enter into an agreement on the water storage projects identified in section 103(d)(1) of the Water Supply Reliability and Environmental Improvement Act (Public Law 108–361) (and Acts supplemental and amendatory to the Act) with local joint powers authorities formed pursuant to State law by irrigation districts and other local water districts and local governments within the applicable hydrologic region, to advance those projects.
 (b)Authorization for projectIf the Secretary determines a project described in section 402(a)(1) and (2) is feasible, the Secretary is authorized to carry out the project in a manner that is substantially in accordance with the recommended plan, and subject to the conditions described in the feasibility study, provided that no Federal funding shall be used to construct the project.
				VWATER RIGHTS PROTECTIONS
			501.Offset for State Water Project
 (a)Implementation impactsThe Secretary of the Interior shall confer with the California Department of Fish and Wildlife in connection with the implementation of this Act on potential impacts to any consistency determination for operations of the State Water Project issued pursuant to California Fish and Game Code section 2080.1.
 (b)Additional yieldIf, as a result of the application of this Act, the California Department of Fish and Wildlife— (1)revokes the consistency determinations pursuant to California Fish and Game Code section 2080.1 that are applicable to the State Water Project;
 (2)amends or issues one or more new consistency determinations pursuant to California Fish and Game Code section 2080.1 in a manner that directly or indirectly results in reduced water supply to the State Water Project as compared with the water supply available under the smelt biological opinion and the salmonid biological opinion; or
 (3)requires take authorization under California Fish and Game Code section 2081 for operation of the State Water Project in a manner that directly or indirectly results in reduced water supply to the State Water Project as compared with the water supply available under the smelt biological opinion and the salmonid biological opinion, and as a consequence of the Department’s action, Central Valley Project yield is greater than it would have been absent the Department’s actions, then that additional yield shall be made available to the State Water Project for delivery to State Water Project contractors to offset losses resulting from the Department’s action.
 (c)Notification related to environmental protectionsThe Secretary of the Interior shall immediately notify the Director of the California Department of Fish and Wildlife in writing if the Secretary of the Interior determines that implementation of the smelt biological opinion and the salmonid biological opinion consistent with this Act reduces environmental protections for any species covered by the opinions.
				502.Area of origin protections
 (a)In generalThe Secretary of the Interior is directed, in the operation of the Central Valley Project, to adhere to California’s water rights laws governing water rights priorities and to honor water rights senior to those held by the United States for operation of the Central Valley Project, regardless of the source of priority, including any appropriative water rights initiated prior to December 19, 1914, as well as water rights and other priorities perfected or to be perfected pursuant to California Water Code Part 2 of Division 2. Article 1.7 (commencing with section 1215 of chapter 1 of part 2 of division 2, sections 10505, 10505.5, 11128, 11460, 11461, 11462, and 11463, and sections 12200 to 12220, inclusive).
 (b)DiversionsAny action undertaken by the Secretary of the Interior and the Secretary of Commerce pursuant to both this Act and section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that requires that diversions from the Sacramento River or the San Joaquin River watersheds upstream of the Delta be bypassed shall not be undertaken in a manner that alters the water rights priorities established by California law.
 (c)Endangered species actNothing in this title alters the existing authorities provided to and obligations placed upon the Federal Government under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as amended.
 (d)ContractsWith respect to individuals and entities with water rights on the Sacramento River, the mandates of this section may be met, in whole or in part, through a contract with the Secretary of the Interior executed pursuant to section 14 of Public Law 76–260; 53 Stat. 1187 (43 U.S.C. 389) that is in conformance with the Sacramento River Settlement Contracts renewed by the Secretary of the Interior in 2005.
				503.No redirected adverse impacts
 (a)In generalThe Secretary of the Interior shall ensure that, except as otherwise provided for in a water service or repayment contract, actions taken in compliance with legal obligations imposed pursuant to or as a result of this Act, including such actions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other applicable Federal and State laws, shall not directly or indirectly—
 (1)result in the involuntary reduction of water supply or fiscal impacts to individuals or districts who receive water from either the State Water Project or the United States under water rights settlement contracts, exchange contracts, water service contracts, repayment contracts, or water supply contracts; or
 (2)cause redirected adverse water supply or fiscal impacts to those within the Sacramento River watershed, the San Joaquin River watershed or the State Water Project service area.
 (b)CostsTo the extent that costs are incurred solely pursuant to or as a result of this Act and would not otherwise have been incurred by any entity or public or local agency or subdivision of the State of California, such costs shall not be borne by any such entity, agency, or subdivision of the State of California, unless such costs are incurred on a voluntary basis.
 (c)Rights and obligations not modified or amendedNothing in this Act shall modify or amend the rights and obligations of the parties to any existing—
 (1)water service, repayment, settlement, purchase, or exchange contract with the United States, including the obligation to satisfy exchange contracts and settlement contracts prior to the allocation of any other Central Valley Project water; or
 (2)State Water Project water supply or settlement contract with the State. 504.Allocations for Sacramento Valley contractors (a)Allocations (1)In generalSubject to paragraph (2) and subsection (b), the Secretary of the Interior is directed, in the operation of the Central Valley Project, to allocate water provided for irrigation purposes to existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed in compliance with the following:
 (A)Not less than 100 percent of their contract quantities in a Wet year. (B)Not less than 100 percent of their contract quantities in an Above Normal year.
 (C)Not less than 100 percent of their contract quantities in a Below Normal year that is preceded by an Above Normal or a Wet year. (D)Not less than 50 percent of their contract quantities in a Dry year that is preceded by a Below Normal, an Above Normal, or a Wet year.
 (E)In all other years not identified herein, the allocation percentage for existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed shall not be less than twice the allocation percentage to south-of-Delta Central Valley Project agricultural water service contractors, up to 100 percent; provided, that nothing herein shall preclude an allocation to existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed that is greater than twice the allocation percentage to south-of-Delta Central Valley Project agricultural water service contractors.
 (2)ConditionsThe Secretary’s actions under paragraph (a) shall be subject to— (A)the priority of individuals or entities with Sacramento River water rights, including those with Sacramento River Settlement Contracts, that have priority to the diversion and use of Sacramento River water over water rights held by the United States for operations of the Central Valley Project;
 (B)the United States obligation to make a substitute supply of water available to the San Joaquin River Exchange Contractors; and
 (C)the Secretary’s obligation to make water available to managed wetlands pursuant to section 3406(d) of the Central Valley Project Improvement Act (Public Law 102–575).
 (b)Protection of municipal and industrial suppliesNothing in subsection (a) shall be deemed to— (1)modify any provision of a water service contract that addresses municipal and industrial water shortage policies of the Secretary;
 (2)affect or limit the authority of the Secretary to adopt or modify municipal and industrial water shortage policies;
 (3)affect or limit the authority of the Secretary to implement municipal and industrial water shortage policies; or
 (4)affect allocations to Central Valley Project municipal and industrial contractors pursuant to such policies.
					Neither subsection (a) nor the Secretary’s implementation of subsection (a) shall constrain, govern
			 or affect, directly, the operations of the Central Valley Project’s
			 American River Division or any deliveries from that Division, its units or
 facilities.(c)No effect on allocationsThis section shall not— (1)affect the allocation of water to Friant Division contractors; or
 (2)result in the involuntary reduction in contract water allocations to individuals or entities with contracts to receive water from the Friant Division.
 (d)Program for water reschedulingThe Secretary of the Interior shall develop and implement a program, not later than 1 year after the date of the enactment of this Act, to provide for the opportunity for existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed to reschedule water, provided for under their Central Valley Project water service contracts, from one year to the next.
 (e)DefinitionsIn this section: (1)The term existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed means water service contractors within the Shasta, Trinity, and Sacramento River Divisions of the Central Valley Project, that have a water service contract in effect, on the date of the enactment of this section, that provides water for irrigation.
 (2)The year type terms used in subsection (a) have the meaning given those year types in the Sacramento Valley Water Year Type (40–30–30) Index.
 505.Effect on existing obligationsNothing in this Act preempts or modifies any existing obligation of the United States under Federal reclamation law to operate the Central Valley Project in conformity with State law, including established water rights priorities.
			VIMISCELLANEOUS
			601.Authorized service area
 (a)In generalThe authorized service area of the Central Valley Project authorized under the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706) shall include the area within the boundaries of the Kettleman City Community Services District, California, as in existence on the date of enactment of this Act.
				(b)Long-Term contract
 (1)In generalNotwithstanding the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706) and subject to paragraph (2), the Secretary of the Interior, in accordance with the Federal reclamation laws, shall enter into a long-term contract with the Kettleman City Community Services District, California, under terms and conditions mutually agreeable to the parties, for the delivery of up to 900 acre-feet of Central Valley Project water for municipal and industrial use.
 (2)LimitationCentral Valley Project water deliveries authorized under the contract entered into under paragraph (1) shall be limited to the minimal quantity necessary to meet the immediate needs of the Kettleman City Community Services District, California, in the event that local supplies or State Water Project allocations are insufficient to meet those needs.
 (c)PermitThe Secretary shall apply for a permit with the State for a joint place of use for water deliveries authorized under the contract entered into under subsection (b) with respect to the expanded service area under subsection (a), consistent with State law.
 (d)Additional costsIf any additional infrastructure, water treatment, or related costs are needed to implement this section, those costs shall be the responsibility of the non-Federal entity.
				602.Oversight board for Restoration Fund
 (a)Plan; advisory boardSection 3407 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4726) is amended by adding at the end the following:
					
						(g)Plan on expenditure of funds
 (1)In generalFor each fiscal year, the Secretary, in consultation with the Advisory Board, shall submit to Congress a plan for the expenditure of all of the funds deposited into the Restoration Fund during the preceding fiscal year.
 (2)ContentsThe plan shall include an analysis of the cost-effectiveness of each expenditure. (h)Advisory board (1)EstablishmentThere is established the Restoration Fund Advisory Board (referred to in this section as the Advisory Board), which shall be composed of 11 members appointed by the Secretary.
							(2)Membership
 (A)In generalThe Secretary shall appoint members to the Advisory Board that represent the various Central Valley Project stakeholders, of whom—
 (i)4 members shall be agricultural users of the Central Valley Project, including at least one agricultural user from north-of-the-Delta and one agricultural user from south-of-the-Delta;
 (ii)2 members shall be municipal and industrial users of the Central Valley Project, including one municipal and industrial user from north-of-the-Delta and one municipal and industrial user from south-of-the-Delta;
 (iii)2 members shall be power contractors of the Central Valley Project, including at least one power contractor from north-of-the-Delta and from south-of-the-Delta;
 (iv)1 member shall be a representative of a Federal national wildlife refuge that contracts for Central Valley Project water supplies with the Bureau of Reclamation;
 (v)1 member shall have expertise in the economic impacts of the changes to water operations; and (vi)1 member shall be a representative of a wildlife entity that primarily focuses on waterfowl.
 (B)ObserverThe Secretary and the Secretary of Commerce may each designate a representative to act as an observer of the Advisory Board.
 (C)ChairThe Secretary shall appoint 1 of the members described in subparagraph (A) to serve as Chair of the Advisory Board.
 (3)TermsThe term of each member of the Advisory Board shall be 4 years. (4)Date of appointmentsThe appointment of a member of the Panel shall be made not later than—
 (A)the date that is 120 days after the date of enactment of this Act; or (B)in the case of a vacancy on the Panel described in subsection (c)(2), the date that is 120 days after the date on which the vacancy occurs.
								(5)Vacancies
 (A)In generalA vacancy on the Panel shall be filled in the manner in which the original appointment was made and shall be subject to any conditions that applied with respect to the original appointment.
 (B)Filling unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced.
 (C)Expiration of termsThe term of any member shall not expire before the date on which the successor of the member takes office.
 (6)RemovalA member of the Panel may be removed from office by the Secretary of the Interior. (7)Federal advisory committee actThe Panel shall not be subject to the requirements of the Federal Advisory Committee Act.
 (8)DutiesThe duties of the Advisory Board are— (A)to meet not less frequently than semiannually to develop and make recommendations to the Secretary regarding priorities and spending levels on projects and programs carried out under this title;
 (B)to ensure that any advice given or recommendation made by the Advisory Board reflects the independent judgment of the Advisory Board;
 (C)not later than December 31, 2015, and annually thereafter, to submit to the Secretary and Congress the recommendations under subparagraph (A); and
 (D)not later than December 31, 2015, and biennially thereafter, to submit to Congress details of the progress made in achieving the actions required under section 3406.
 (9)AdministrationWith the consent of the appropriate agency head, the Advisory Board may use the facilities and services of any Federal agency.
							(10)Cooperation and assistance
 (A)Provision of informationUpon request of the Panel Chair for information or assistance to facilitate carrying out this section, the Secretary of the Interior shall promptly provide such information, unless otherwise prohibited by law.
 (B)Space and assistanceThe Secretary of the Interior shall provide the Panel with appropriate and adequate office space, together with such equipment, office supplies, and communications facilities and services as may be necessary for the operation of the Panel, and shall provide necessary maintenance services for such offices and the equipment and facilities located therein..
				603.Water supply accounting
 (a)In generalAll Central Valley Project water, except Central Valley Project water released pursuant to U.S. Department of the Interior Record of Decision, Trinity River Mainstem Fishery Restoration Final Environmental Impact Statement/Environmental Impact Report dated December 2000 used to implement an action undertaken for a fishery beneficial purpose that was not imposed by terms and conditions existing in licenses, permits, and other agreements pertaining to the Central Valley Project under applicable State or Federal law existing on October 30, 1992, shall be credited to the quantity of Central Valley Project yield dedicated and managed under this section; provided, that nothing herein shall affect the Secretary of the Interior’s duty to comply with any otherwise lawful requirement imposed on operations of the Central Valley Project under any provision of Federal or State law.
 (b)Reclamation policies and allocationsReclamation policies and allocations shall not be based upon any premise or assumption that Central Valley Project contract supplies are supplemental or secondary to any other contractor source of supply.
				604.Implementation of water replacement plan
 (a)In generalNot later than October 1, 2016, the Secretary of the Interior shall update and implement the plan required by section 3408(j) of title XXXIV of Public Law 102–575. The Secretary shall notify the Congress annually describing the progress of implementing the plan required by section 3408(j) of title XXXIV of Public Law 102–575.
 (b)Potential amendmentIf the plan required in subsection (a) has not increased the Central Valley Project yield by 800,000 acre-feet within 5 years after the enactment of this Act, then section 3406 of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) is amended as follows:
 (1)In subsection (b)— (A)by amending paragraph (2)(C) to read:
							
 (C)If by March 15, 2021, and any year thereafter the quantity of Central Valley Project water forecasted to be made available to all water service or repayment contractors of the Central Valley Project is below 50 percent of the total quantity of water to be made available under said contracts, the quantity of Central Valley Project yield dedicated and managed for that year under this paragraph shall be reduced by 25 percent..
 605.Natural and artificially spawned speciesAfter the date of the enactment of this title, and regardless of the date of listing, the Secretaries of the Interior and Commerce shall not distinguish between natural-spawned and hatchery-spawned or otherwise artificially propagated strains of a species in making any determination under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that relates to any anadromous or pelagic fish species that resides for all or a portion of its life in the Sacramento-San Joaquin Delta or rivers tributary thereto.
			606.Transfer the New Melones Unit, Central Valley Project to interested providers
 (a)DefinitionsFor the purposes of this section, the following terms apply: (1)Interested local water and power providersThe term interested local water and power providers includes the Calaveras County Water District, Calaveras Public Power Agency, Central San Joaquin Water Conservation District, Oakdale Irrigation District, Stockton East Water District, South San Joaquin Irrigation District, Tuolumne Utilities District, Tuolumne Public Power Agency, and Union Public Utilities District.
 (2)New melones unit, central valley projectThe term New Melones Unit, Central Valley Project means all Federal reclamation projects located within or diverting water from or to the watershed of the Stanislaus and San Joaquin rivers and their tributaries as authorized by the Act of August 26, 1937 (50 Stat. 850), and all Acts amendatory or supplemental thereto, including the Act of October 23, 1962 (76 Stat. 1173).
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)NegotiationsNotwithstanding any other provision of law, not later than 180 days after the date of the enactment of this Act, the Secretary shall enter into negotiations with interested local water and power providers for the transfer ownership, control, and operation of the New Melones Unit, Central Valley Project to interested local water and power providers within the State of California.
 (c)TransferThe Secretary shall transfer the New Melones Unit, Central Valley Project in accordance with an agreement reached pursuant to negotiations conducted under subsection (b).
 (d)NotificationNot later than 360 days after the date of the enactment of this Act, and every 6 months thereafter, the Secretary shall notify the appropriate committees of the House of Representatives and the Senate—
 (1)if an agreement is reached pursuant to negotiations conducted under subsection (b), the terms of that agreement;
 (2)of the status of formal discussions with interested local water and power providers for the transfer of ownership, control, and operation of the New Melones Unit, Central Valley Project to interested local water and power providers;
 (3)of all unresolved issues that are preventing execution of an agreement for the transfer of ownership, control, and operation of the New Melones Unit, Central Valley Project to interested local water and power providers;
 (4)on analysis and review of studies, reports, discussions, hearing transcripts, negotiations, and other information about past and present formal discussions that—
 (A)have a serious impact on the progress of the formal discussions; (B)explain or provide information about the issues that prevent progress or finalization of formal discussions; or
 (C)are, in whole or in part, preventing execution of an agreement for the transfer; and (5)of any actions the Secretary recommends that the United States should take to finalize an agreement for that transfer.
					607.Basin studies
 (a)Authorized studiesThe Secretary of the Interior is authorized and directed to expand opportunities and expedite completion of assessments under section 9503(b) of the SECURE Water Act (42 U.S.C. 10363(b)), with non-Federal partners, of individual sub-basins and watersheds within major Reclamation river basins; and shall ensure timely decision and expedited implementation of adaptation and mitigation strategies developed through the special study process.
				(b)Funding
 (1)In generalThe non-Federal partners shall be responsible for 100 percent of the cost of the special studies. (2)Contributed FundsThe Secretary may accept and use contributions of funds from the non-Federal partners to carry out activities under the special studies.
 608.Operations of the Trinity River DivisionThe Secretary of the Interior, in the operation of the Trinity River Division of the Central Valley Project, shall not make releases from Lewiston Dam in excess of the volume for each water-year type required by the U.S. Department of the Interior Record of Decision, Trinity River Mainstem Fishery Restoration Final Environmental Impact Statement/Environmental Impact Report dated December 2000.
 (1)A maximum of 369,000 acre-feet in a Critically Dry year. (2)A maximum of 453,000 acre-feet in a Dry year.
 (3)A maximum of 647,000 acre-feet in a Normal year. (4)A maximum of 701,000 acre-feet in a Wet year.
 (5)A maximum of 815,000 acre-feet in an Extremely Wet year. 609.Amendment to purposesSection 3402 of the Central Valley Project Improvement Act (106 Stat. 4706) is amended—
 (1)in subsection (f), by striking the period at the end; and (2)by adding at the end the following:
					
 (g)to ensure that water dedicated to fish and wildlife purposes by this title is replaced and provided to Central Valley Project water contractors by December 31, 2018, at the lowest cost reasonably achievable; and
 (h)to facilitate and expedite water transfers in accordance with this Act.. 610.Amendment to definitionSection 3403 of the Central Valley Project Improvement Act (106 Stat. 4707) is amended—
 (1)by amending subsection (a) to read as follows:  (a)the term anadromous fish means those native stocks of salmon (including steelhead) and sturgeon that, as of October 30, 1992, were present in the Sacramento and San Joaquin Rivers and their tributaries and ascend those rivers and their tributaries to reproduce after maturing in San Francisco Bay or the Pacific Ocean;;
 (2)in subsection (l), by striking and,; (3)in subsection (m), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (n)the term reasonable flow means water flows capable of being maintained taking into account competing consumptive uses of water and economic, environmental, and social factors..
 611.Report on results of water usageThe Secretary of the Interior, in consultation with the Secretary of Commerce and the Secretary of Natural Resources of the State of California, shall publish an annual report detailing instream flow releases from the Central Valley Project and California State Water Project, their explicit purpose and authority, and all measured environmental benefit as a result of the releases.
 612.Klamath project consultation applicantsIf the Bureau of Reclamation initiates or reinitiates consultation with the U.S. Fish and Wildlife Service or the National Marine Fisheries Service under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)), with respect to construction or operation of the Klamath Project (or any part thereof), Klamath Project contractors shall be accorded all the rights and responsibilities extended to applicants in the consultation process. Upon request of the Klamath Project contractors, they may be represented through an association or organization.
			VIIWater Supply Permitting Act 
 701.Short titleThis title may be cited as the Water Supply Permitting Coordination Act. 702.DefinitionsIn this title:
 (1)SecretaryThe term Secretary means the Secretary of the Interior. (2)BureauThe term Bureau means the Bureau of Reclamation.
 (3)Qualifying projectsThe term qualifying projects means new surface water storage projects in the States covered under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) constructed on lands administered by the Department of the Interior or the Department of Agriculture, exclusive of any easement, right-of-way, lease, or any private holding.
 (4)Cooperating agenciesThe term cooperating agency means a Federal agency with jurisdiction over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a qualifying project under applicable Federal laws and regulations, or a State agency subject to section 703(c).
				703.Establishment of lead agency and cooperating agencies
 (a)Establishment of Lead AgencyThe Bureau of Reclamation is established as the lead agency for purposes of coordinating all reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to construct qualifying projects.
 (b)Identification and Establishment of Cooperating AgenciesThe Commissioner of the Bureau shall— (1)identify, as early as practicable upon receipt of an application for a qualifying project, any Federal agency that may have jurisdiction over a review, analysis, opinion, statement, permit, license, approval, or decision required for a qualifying project under applicable Federal laws and regulations; and
 (2)notify any such agency, within a reasonable timeframe, that the agency has been designated as a cooperating agency in regards to the qualifying project unless that agency responds to the Bureau in writing, within a timeframe set forth by the Bureau, notifying the Bureau that the agency—
 (A)has no jurisdiction or authority with respect to the qualifying project; (B)has no expertise or information relevant to the qualifying project or any review, analysis, opinion, statement, permit, license, or other approval or decision associated therewith; or
 (C)does not intend to submit comments on the qualifying project or conduct any review of such a project or make any decision with respect to such project in a manner other than in cooperation with the Bureau.
 (c)State AuthorityA State in which a qualifying project is being considered may choose, consistent with State law— (1)to participate as a cooperating agency; and
 (2)to make subject to the processes of this title all State agencies that— (A)have jurisdiction over the qualifying project;
 (B)are required to conduct or issue a review, analysis, or opinion for the qualifying project; or (C)are required to make a determination on issuing a permit, license, or approval for the qualifying project.
						704.Bureau responsibilities
 (a)In generalThe principal responsibilities of the Bureau under this title are to— (1)serve as the point of contact for applicants, State agencies, Indian tribes, and others regarding proposed qualifying projects;
 (2)coordinate preparation of unified environmental documentation that will serve as the basis for all Federal decisions necessary to authorize the use of Federal lands for qualifying projects; and
 (3)coordinate all Federal agency reviews necessary for project development and construction of qualifying projects.
 (b)Coordination processThe Bureau shall have the following coordination responsibilities: (1)Pre-application coordinationNotify cooperating agencies of proposed qualifying projects not later than 30 days after receipt of a proposal and facilitate a preapplication meeting for prospective applicants, relevant Federal and State agencies, and Indian tribes to—
 (A)explain applicable processes, data requirements, and applicant submissions necessary to complete the required Federal agency reviews within the timeframe established; and
 (B)establish the schedule for the qualifying project. (2)Consultation with cooperating agenciesConsult with the cooperating agencies throughout the Federal agency review process, identify and obtain relevant data in a timely manner, and set necessary deadlines for cooperating agencies.
 (3)ScheduleWork with the qualifying project applicant and cooperating agencies to establish a project schedule. In establishing the schedule, the Bureau shall consider, among other factors—
 (A)the responsibilities of cooperating agencies under applicable laws and regulations; (B)the resources available to the cooperating agencies and the non-Federal qualifying project sponsor, as applicable;
 (C)the overall size and complexity of the qualifying project; (D)the overall schedule for and cost of the qualifying project; and
 (E)the sensitivity of the natural and historic resources that may be affected by the qualifying project.
 (4)Environmental compliancePrepare a unified environmental review document for each qualifying project application, incorporating a single environmental record on which all cooperating agencies with authority to issue approvals for a given qualifying project shall base project approval decisions. Help ensure that cooperating agencies make necessary decisions, within their respective authorities, regarding Federal approvals in accordance with the following timelines:
 (A)Not later than one year after acceptance of a completed project application when an environmental assessment and finding of no significant impact is determined to be the appropriate level of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)Not later than one year and 30 days after the close of the public comment period for a draft environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), when an environmental impact statement is required under the same.
 (5)Consolidated administrative recordMaintain a consolidated administrative record of the information assembled and used by the cooperating agencies as the basis for agency decisions.
 (6)Project data recordsTo the extent practicable and consistent with Federal law, ensure that all project data is submitted and maintained in generally accessible electronic format, compile, and where authorized under existing law, make available such project data to cooperating agencies, the qualifying project applicant, and to the public.
 (7)Project managerAppoint a project manager for each qualifying project. The project manager shall have authority to oversee the project and to facilitate the issuance of the relevant final authorizing documents, and shall be responsible for ensuring fulfillment of all Bureau responsibilities set forth in this section and all cooperating agency responsibilities under section 705.
					705.Cooperating agency responsibilities
 (a)Adherence to Bureau ScheduleUpon notification of an application for a qualifying project, all cooperating agencies shall submit to the Bureau a timeframe under which the cooperating agency reasonably considers it will be able to complete its authorizing responsibilities. The Bureau shall use the timeframe submitted under this subsection to establish the project schedule under section 704, and the cooperating agencies shall adhere to the project schedule established by the Bureau.
 (b)Environmental RecordCooperating agencies shall submit to the Bureau all environmental review material produced or compiled in the course of carrying out activities required under Federal law consistent with the project schedule established by the Bureau.
 (c)Data SubmissionTo the extent practicable and consistent with Federal law, the cooperating agencies shall submit all relevant project data to the Bureau in a generally accessible electronic format subject to the project schedule set forth by the Bureau.
				706.Funding to process permits
 (a)In generalThe Secretary, after public notice in accordance with the Administrative Procedures Act (5 U.S.C. 553), may accept and expend funds contributed by a non-Federal public entity to expedite the evaluation of a permit of that entity related to a qualifying project.
				(b)Effect on permitting
 (1)In generalIn carrying out this section, the Secretary shall ensure that the use of funds accepted under subsection (a) will not impact impartial decisionmaking with respect to permits, either substantively or procedurally.
 (2)Evaluation of permitsIn carrying out this section, the Secretary shall ensure that the evaluation of permits carried out using funds accepted under this section shall—
 (A)be reviewed by the Regional Director of the Bureau, or the Regional Director’s designee, of the region in which the qualifying project or activity is located; and
 (B)use the same procedures for decisions that would otherwise be required for the evaluation of permits for similar projects or activities not carried out using funds authorized under this section.
 (3)Impartial decisionmakingIn carrying out this section, the Secretary and the cooperating agencies receiving funds under this section for qualifying projects shall ensure that the use of the funds accepted under this section for such projects shall not—
 (A)impact impartial decisionmaking with respect to the issuance of permits, either substantively or procedurally; or
 (B)diminish, modify, or otherwise affect the statutory or regulatory authorities of such agencies. (c)Limitation on use of fundsNone of the funds accepted under this section shall be used to carry out a review of the evaluation of permits required under subsection (b)(2)(A).
 (d)Public availabilityThe Secretary shall ensure that all final permit decisions carried out using funds authorized under this section are made available to the public, including on the Internet.
				VIIIBureau of Reclamation Project Streamlining 
 801.Short titleThis title may be cited as the Bureau of Reclamation Project Streamlining Act. 802.DefinitionsIn this title:
 (1)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a project required to be prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)Environmental review process
 (A)In generalThe term environmental review process means the process of preparing an environmental impact statement, environmental assessment, categorical exclusion, or other document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project study.
 (B)InclusionsThe term environmental review process includes the process for and completion of any environmental permit, approval, review, or study required for a project study under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (3)Federal jurisdictional agencyThe term Federal jurisdictional agency means a Federal agency with jurisdiction delegated by law, regulation, order, or otherwise over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a project study under applicable Federal laws (including regulations).
 (4)Federal lead agencyThe term Federal lead agency means the Bureau of Reclamation. (5)ProjectThe term project means a surface water project, a project under the purview of title XVI of Public Law 102–575, or a rural water supply project investigated under Public Law 109–451 to be carried out, funded or operated in whole or in party by the Secretary pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
 (6)Project sponsorThe term project sponsor means a State, regional, or local authority or instrumentality or other qualifying entity, such as a water conservation district, irrigation district, water conservancy district, joint powers authority, mutual water company, canal company, rural water district or association, or any other entity that has the capacity to contract with the United States under Federal reclamation law.
 (7)Project studyThe term project study means a feasibility study for a project carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Surface water storageThe term surface water storage means any surface water reservoir or impoundment that would be owned, funded or operated in whole or in part by the Bureau of Reclamation or that would be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation.
				803.Acceleration of studies
 (a)In generalTo the extent practicable, a project study initiated by the Secretary, after the date of enactment of this Act, under the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto, shall—
 (1)result in the completion of a final feasibility report not later than 3 years after the date of initiation;
 (2)have a maximum Federal cost of $3,000,000; and (3)ensure that personnel from the local project area, region, and headquarters levels of the Bureau of Reclamation concurrently conduct the review required under this section.
 (b)ExtensionIf the Secretary determines that a project study described in subsection (a) will not be conducted in accordance with subsection (a), the Secretary, not later than 30 days after the date of making the determination, shall—
 (1)prepare an updated project study schedule and cost estimate; (2)notify the non-Federal project cost-sharing partner that the project study has been delayed; and
 (3)provide written notice to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate as to the reasons the requirements of subsection (a) are not attainable.
					(c)Exception
 (1)In generalNotwithstanding the requirements of subsection (a), the Secretary may extend the timeline of a project study by a period not to exceed 3 years, if the Secretary determines that the project study is too complex to comply with the requirements of subsection (a).
 (2)FactorsIn making a determination that a study is too complex to comply with the requirements of subsection (a), the Secretary shall consider—
 (A)the type, size, location, scope, and overall cost of the project; (B)whether the project will use any innovative design or construction techniques;
 (C)whether the project will require significant action by other Federal, State, or local agencies; (D)whether there is significant public dispute as to the nature or effects of the project; and
 (E)whether there is significant public dispute as to the economic or environmental costs or benefits of the project.
 (3)NotificationEach time the Secretary makes a determination under this subsection, the Secretary shall provide written notice to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate as to the results of that determination, including an identification of the specific one or more factors used in making the determination that the project is complex.
 (4)LimitationThe Secretary shall not extend the timeline for a project study for a period of more than 7 years, and any project study that is not completed before that date shall no longer be authorized.
 (d)ReviewsNot later than 90 days after the date of the initiation of a project study described in subsection (a), the Secretary shall—
 (1)take all steps necessary to initiate the process for completing federally mandated reviews that the Secretary is required to complete as part of the study, including the environmental review process under section 805;
 (2)convene a meeting of all Federal, tribal, and State agencies identified under section 805(d) that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study; and
 (3)take all steps necessary to provide information that will enable required reviews and analyses related to the project to be conducted by other agencies in a thorough and timely manner.
 (e)Interim reportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of the planning process under this section, including the number of participating projects;
 (2)a review of project delivery schedules, including a description of any delays on those studies initiated prior to the date of the enactment of this Act; and
 (3)any recommendations for additional authority necessary to support efforts to expedite the project. (f)Final reportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of this section, including a description of each project study subject to the requirements of this section;
 (2)the amount of time taken to complete each project study; and (3)any recommendations for additional authority necessary to support efforts to expedite the project study process, including an analysis of whether the limitation established by subsection (a)(2) needs to be adjusted to address the impacts of inflation.
 804.Expedited completion of reportsThe Secretary shall— (1)expedite the completion of any ongoing project study initiated before the date of enactment of this Act; and
 (2)if the Secretary determines that the project is justified in a completed report, proceed directly to preconstruction planning, engineering, and design of the project in accordance with the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
				805.Project acceleration
				(a)Applicability
 (1)In generalThis section shall apply to— (A)each project study that is initiated after the date of enactment of this Act and for which an environmental impact statement is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)the extent determined appropriate by the Secretary, to other project studies initiated before the date of enactment of this Act and for which an environmental review process document is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)any project study for the development of a non-federally owned and operated surface water storage project for which the Secretary determines there is a demonstrable Federal interest and the project—
 (i)is located in a river basin where other Bureau of Reclamation water projects are located; (ii)will create additional water supplies that support Bureau of Reclamation water projects; or
 (iii)will become integrated into the operation of Bureau of Reclamation water projects. (2)FlexibilityAny authority granted under this section may be exercised, and any requirement established under this section may be satisfied, for the conduct of an environmental review process for a project study, a class of project studies, or a program of project studies.
					(3)List of project studies
 (A)In generalThe Secretary shall annually prepare, and make publicly available, a list of all project studies that the Secretary has determined—
 (i)meets the standards described in paragraph (1); and (ii)does not have adequate funding to make substantial progress toward the completion of the project study.
 (B)InclusionsThe Secretary shall include for each project study on the list under subparagraph (A) a description of the estimated amounts necessary to make substantial progress on the project study.
						(b)Project review process
 (1)In generalThe Secretary shall develop and implement a coordinated environmental review process for the development of project studies.
 (2)Coordinated reviewThe coordinated environmental review process described in paragraph (1) shall require that any review, analysis, opinion, statement, permit, license, or other approval or decision issued or made by a Federal, State, or local governmental agency or an Indian tribe for a project study described in subsection (b) be conducted, to the maximum extent practicable, concurrently with any other applicable governmental agency or Indian tribe.
 (3)TimingThe coordinated environmental review process under this subsection shall be completed not later than the date on which the Secretary, in consultation and concurrence with the agencies identified under section 805(d), establishes with respect to the project study.
					(c)Lead agencies
					(1)Joint lead agencies
 (A)In generalSubject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the requirements of section 1506.8 of title 40, Code of Federal Regulations (or successor regulations), including the concurrence of the proposed joint lead agency, a project sponsor may serve as the joint lead agency.
 (B)Project sponsor as joint lead agencyA project sponsor that is a State or local governmental entity may— (i)with the concurrence of the Secretary, serve as a joint lead agency with the Federal lead agency for purposes of preparing any environmental document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)prepare any environmental review process document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) required in support of any action or approval by the Secretary if—
 (I)the Secretary provides guidance in the preparation process and independently evaluates that document;
 (II)the project sponsor complies with all requirements applicable to the Secretary under— (aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (bb)any regulation implementing that Act; and (cc)any other applicable Federal law; and
 (III)the Secretary approves and adopts the document before the Secretary takes any subsequent action or makes any approval based on that document, regardless of whether the action or approval of the Secretary results in Federal funding.
 (2)DutiesThe Secretary shall ensure that— (A)the project sponsor complies with all design and mitigation commitments made jointly by the Secretary and the project sponsor in any environmental document prepared by the project sponsor in accordance with this subsection; and
 (B)any environmental document prepared by the project sponsor is appropriately supplemented to address any changes to the project the Secretary determines are necessary.
 (3)Adoption and use of documentsAny environmental document prepared in accordance with this subsection shall be adopted and used by any Federal agency making any determination related to the project study to the same extent that the Federal agency could adopt or use a document prepared by another Federal agency under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
 (4)Roles and responsibility of lead agencyWith respect to the environmental review process for any project study, the Federal lead agency shall have authority and responsibility—
 (A)to take such actions as are necessary and proper and within the authority of the Federal lead agency to facilitate the expeditious resolution of the environmental review process for the project study; and
 (B)to prepare or ensure that any required environmental impact statement or other environmental review document for a project study required to be completed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is completed in accordance with this section and applicable Federal law.
						(d)Participating and cooperating agencies
 (1)Identification of jurisdictional agenciesWith respect to carrying out the environmental review process for a project study, the Secretary shall identify, as early as practicable in the environmental review process, all Federal, State, and local government agencies and Indian tribes that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study.
 (2)State authorityIf the environmental review process is being implemented by the Secretary for a project study within the boundaries of a State, the State, consistent with State law, may choose to participate in the process and to make subject to the process all State agencies that—
 (A)have jurisdiction over the project; (B)are required to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)are required to make a determination on issuing a permit, license, or other approval or decision for the project study.
						(3)Invitation
 (A)In generalThe Federal lead agency shall invite, as early as practicable in the environmental review process, any agency identified under paragraph (1) to become a participating or cooperating agency, as applicable, in the environmental review process for the project study.
 (B)DeadlineAn invitation to participate issued under subparagraph (A) shall set a deadline by which a response to the invitation shall be submitted, which may be extended by the Federal lead agency for good cause.
 (4)ProceduresSection 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of the Bureau of Reclamation Project Streamlining Act) shall govern the identification and the participation of a cooperating agency.
 (5)Federal cooperating agenciesAny Federal agency that is invited by the Federal lead agency to participate in the environmental review process for a project study shall be designated as a cooperating agency by the Federal lead agency unless the invited agency informs the Federal lead agency, in writing, by the deadline specified in the invitation that the invited agency—
						(A)
 (i)has no jurisdiction or authority with respect to the project; (ii)has no expertise or information relevant to the project; or
 (iii)does not have adequate funds to participate in the project; and (B)does not intend to submit comments on the project.
 (6)AdministrationA participating or cooperating agency shall comply with this section and any schedule established under this section.
 (7)Effect of designationDesignation as a participating or cooperating agency under this subsection shall not imply that the participating or cooperating agency—
 (A)supports a proposed project; or (B)has any jurisdiction over, or special expertise with respect to evaluation of, the project.
 (8)Concurrent reviewsEach participating or cooperating agency shall— (A)carry out the obligations of that agency under other applicable law concurrently and in conjunction with the required environmental review process, unless doing so would prevent the participating or cooperating agency from conducting needed analysis or otherwise carrying out those obligations; and
 (B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner.
 (e)Non-Federal projects integrated into reclamation systemsThe Federal lead agency shall serve in that capacity for the entirety of all non-Federal projects that will be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation.
 (f)Non-Federal projectIf the Secretary determines that a project can be expedited by a non-Federal sponsor and that there is a demonstrable Federal interest in expediting that project, the Secretary shall take such actions as are necessary to advance such a project as a non-Federal project, including, but not limited to, entering into agreements with the non-Federal sponsor of such project to support the planning, design and permitting of such project as a non-Federal project.
				(g)Programmatic compliance
 (1)In generalThe Secretary shall issue guidance regarding the use of programmatic approaches to carry out the environmental review process that—
 (A)eliminates repetitive discussions of the same issues; (B)focuses on the actual issues ripe for analyses at each level of review;
 (C)establishes a formal process for coordinating with participating and cooperating agencies, including the creation of a list of all data that are needed to carry out an environmental review process; and
 (D)complies with— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)all other applicable laws. (2)RequirementsIn carrying out paragraph (1), the Secretary shall—
 (A)as the first step in drafting guidance under that paragraph, consult with relevant Federal, State, and local governmental agencies, Indian tribes, and the public on the appropriate use and scope of the programmatic approaches;
 (B)emphasize the importance of collaboration among relevant Federal, State, and local governmental agencies, and Indian tribes in undertaking programmatic reviews, especially with respect to including reviews with a broad geographical scope;
 (C)ensure that the programmatic reviews— (i)promote transparency, including of the analyses and data used in the environmental review process, the treatment of any deferred issues raised by Federal, State, and local governmental agencies, Indian tribes, or the public, and the temporal and special scales to be used to analyze those issues;
 (ii)use accurate and timely information in the environmental review process, including— (I)criteria for determining the general duration of the usefulness of the review; and
 (II)the timeline for updating any out-of-date review; (iii)describe—
 (I)the relationship between programmatic analysis and future tiered analysis; and (II)the role of the public in the creation of future tiered analysis; and
 (iv)are available to other relevant Federal, State, and local governmental agencies, Indian tribes, and the public;
 (D)allow not fewer than 60 days of public notice and comment on any proposed guidance; and (E)address any comments received under subparagraph (D).
						(h)Coordinated reviews
					(1)Coordination plan
 (A)EstablishmentThe Federal lead agency shall, after consultation with and with the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, establish a plan for coordinating public and agency participation in, and comment on, the environmental review process for a project study or a category of project studies.
						(B)Schedule
 (i)In generalAs soon as practicable but not later than 45 days after the close of the public comment period on a draft environmental impact statement, the Federal lead agency, after consultation with and the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, shall establish, as part of the coordination plan established in subparagraph (A), a schedule for completion of the environmental review process for the project study.
 (ii)Factors for considerationIn establishing a schedule, the Secretary shall consider factors such as— (I)the responsibilities of participating and cooperating agencies under applicable laws;
 (II)the resources available to the project sponsor, joint lead agency, and other relevant Federal and State agencies, as applicable;
 (III)the overall size and complexity of the project; (IV)the overall schedule for and cost of the project; and
 (V)the sensitivity of the natural and historical resources that could be affected by the project. (iii)ModificationsThe Secretary may—
 (I)lengthen a schedule established under clause (i) for good cause; and (II)shorten a schedule only with concurrence of the affected participating and cooperating agencies and the project sponsor or joint lead agency, as applicable.
 (iv)DisseminationA copy of a schedule established under clause (i) shall be— (I)provided to each participating and cooperating agency and the project sponsor or joint lead agency, as applicable; and
 (II)made available to the public. (2)Comment deadlinesThe Federal lead agency shall establish the following deadlines for comment during the environmental review process for a project study:
 (A)Draft environmental impact statementsFor comments by Federal and State agencies and the public on a draft environmental impact statement, a period of not more than 60 days after publication in the Federal Register of notice of the date of public availability of the draft environmental impact statement, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (B)Other environmental review processesFor all other comment periods established by the Federal lead agency for agency or public comments in the environmental review process, a period of not more than 30 days after the date on which the materials on which comment is requested are made available, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor, or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (3)Deadlines for decisions under other lawsIn any case in which a decision under any Federal law relating to a project study, including the issuance or denial of a permit or license, is required to be made by the date described in subsection (i)(5)(B), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—
 (A)as soon as practicable after the 180-day period described in subsection (i)(5)(B), an initial notice of the failure of the Federal agency to make the decision; and
 (B)every 60 days thereafter until such date as all decisions of the Federal agency relating to the project study have been made by the Federal agency, an additional notice that describes the number of decisions of the Federal agency that remain outstanding as of the date of the additional notice.
 (4)Involvement of the publicNothing in this subsection reduces any time period provided for public comment in the environmental review process under applicable Federal law (including regulations).
					(5)Transparency reporting
 (A)Reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain an electronic database and, in coordination with other Federal and State agencies, issue reporting requirements to make publicly available the status and progress with respect to compliance with applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal, State, or local approval or action required for a project study for which this section is applicable.
 (B)Project study transparencyConsistent with the requirements established under subparagraph (A), the Secretary shall make publicly available the status and progress of any Federal, State, or local decision, action, or approval required under applicable laws for each project study for which this section is applicable.
						(i)Issue identification and resolution
 (1)CooperationThe Federal lead agency, the cooperating agencies, and any participating agencies shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of the environmental review process or result in the denial of any approval required for the project study under applicable laws.
					(2)Federal lead agency responsibilities
 (A)In generalThe Federal lead agency shall make information available to the cooperating agencies and participating agencies as early as practicable in the environmental review process regarding the environmental and socioeconomic resources located within the project area and the general locations of the alternatives under consideration.
 (B)Data sourcesThe information under subparagraph (A) may be based on existing data sources, including geographic information systems mapping.
 (3)Cooperating and participating agency responsibilitiesBased on information received from the Federal lead agency, cooperating and participating agencies shall identify, as early as practicable, any issues of concern regarding the potential environmental or socioeconomic impacts of the project, including any issues that could substantially delay or prevent an agency from granting a permit or other approval that is needed for the project study.
					(4)Accelerated issue resolution and elevation
 (A)In generalOn the request of a participating or cooperating agency or project sponsor, the Secretary shall convene an issue resolution meeting with the relevant participating and cooperating agencies and the project sponsor or joint lead agency, as applicable, to resolve issues that may—
 (i)delay completion of the environmental review process; or (ii)result in denial of any approval required for the project study under applicable laws.
 (B)Meeting dateA meeting requested under this paragraph shall be held not later than 21 days after the date on which the Secretary receives the request for the meeting, unless the Secretary determines that there is good cause to extend that deadline.
 (C)NotificationOn receipt of a request for a meeting under this paragraph, the Secretary shall notify all relevant participating and cooperating agencies of the request, including the issue to be resolved and the date for the meeting.
 (D)Elevation of issue resolutionIf a resolution cannot be achieved within the 30-day period beginning on the date of a meeting under this paragraph and a determination is made by the Secretary that all information necessary to resolve the issue has been obtained, the Secretary shall forward the dispute to the heads of the relevant agencies for resolution.
 (E)Convention by secretaryThe Secretary may convene an issue resolution meeting under this paragraph at any time, at the discretion of the Secretary, regardless of whether a meeting is requested under subparagraph (A).
						(5)Financial penalty provisions
 (A)In generalA Federal jurisdictional agency shall complete any required approval or decision for the environmental review process on an expeditious basis using the shortest existing applicable process.
						(B)Failure to decide
							(i)In general
 (I)Transfer of fundsIf a Federal jurisdictional agency fails to render a decision required under any Federal law relating to a project study that requires the preparation of an environmental impact statement or environmental assessment, including the issuance or denial of a permit, license, statement, opinion, or other approval by the date described in clause (ii), the amount of funds made available to support the office of the head of the Federal jurisdictional agency shall be reduced by an amount of funding equal to the amount specified in item (aa) or (bb) of subclause (II), and those funds shall be made available to the division of the Federal jurisdictional agency charged with rendering the decision by not later than 1 day after the applicable date under clause (ii), and once each week thereafter until a final decision is rendered, subject to subparagraph (C).
 (II)Amount to be transferredThe amount referred to in subclause (I) is— (aa)$20,000 for any project study requiring the preparation of an environmental assessment or environmental impact statement; or
 (bb)$10,000 for any project study requiring any type of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) other than an environmental assessment or environmental impact statement.
 (ii)Description of dateThe date referred to in clause (i) is the later of— (I)the date that is 180 days after the date on which an application for the permit, license, or approval is complete; and
 (II)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(C)Limitations
 (i)In generalNo transfer of funds under subparagraph (B) relating to an individual project study shall exceed, in any fiscal year, an amount equal to 1 percent of the funds made available for the applicable agency office.
 (ii)Failure to decideThe total amount transferred in a fiscal year as a result of a failure by an agency to make a decision by an applicable deadline shall not exceed an amount equal to 5 percent of the funds made available for the applicable agency office for that fiscal year.
 (iii)AggregateNotwithstanding any other provision of law, for each fiscal year, the aggregate amount of financial penalties assessed against each applicable agency office under this Act and any other Federal law as a result of a failure of the agency to make a decision by an applicable deadline for environmental review, including the total amount transferred under this paragraph, shall not exceed an amount equal to 9.5 percent of the funds made available for the agency office for that fiscal year.
 (D)Notification of transfersNot later than 10 days after the last date in a fiscal year on which funds of the Federal jurisdictional agency may be transferred under subparagraph (B)(5) with respect to an individual decision, the agency shall submit to the appropriate committees of the House of Representatives and the Senate written notification that includes a description of—
 (i)the decision; (ii)the project study involved;
 (iii)the amount of each transfer under subparagraph (B) in that fiscal year relating to the decision; (iv)the total amount of all transfers under subparagraph (B) in that fiscal year relating to the decision; and
 (v)the total amount of all transfers of the agency under subparagraph (B) in that fiscal year. (E)No fault of agency (i)In generalA transfer of funds under this paragraph shall not be made if the applicable agency described in subparagraph (A) notifies, with a supporting explanation, the Federal lead agency, cooperating agencies, and project sponsor, as applicable, that—
 (I)the agency has not received necessary information or approvals from another entity in a manner that affects the ability of the agency to meet any requirements under Federal, State, or local law;
 (II)significant new information, including from public comments, or circumstances, including a major modification to an aspect of the project, requires additional analysis for the agency to make a decision on the project application; or
 (III)the agency lacks the financial resources to complete the review under the scheduled timeframe, including a description of the number of full-time employees required to complete the review, the amount of funding required to complete the review, and a justification as to why not enough funding is available to complete the review by the deadline.
 (ii)Lack of financial resourcesIf the agency provides notice under clause (i)(III), the Inspector General of the agency shall— (I)conduct a financial audit to review the notice; and
 (II)not later than 90 days after the date on which the review described in subclause (I) is completed, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the results of the audit conducted under subclause (I).
 (F)LimitationThe Federal agency from which funds are transferred pursuant to this paragraph shall not reprogram funds to the office of the head of the agency, or equivalent office, to reimburse that office for the loss of the funds.
 (G)Effect of paragraphNothing in this paragraph affects or limits the application of, or obligation to comply with, any Federal, State, local, or tribal law.
						(j)Memorandum of agreements for early coordination
 (1)Sense of congressIt is the sense of Congress that— (A)the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process should cooperate with each other, State and local agencies, and Indian tribes on environmental review and Bureau of Reclamation project delivery activities at the earliest practicable time to avoid delays and duplication of effort later in the process, prevent potential conflicts, and ensure that planning and project development decisions reflect environmental values; and
 (B)the cooperation referred to in subparagraph (A) should include the development of policies and the designation of staff that advise planning agencies and project sponsors of studies or other information foreseeably required for later Federal action and early consultation with appropriate State and local agencies and Indian tribes.
 (2)Technical assistanceIf requested at any time by a State or project sponsor, the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process, shall, to the maximum extent practicable and appropriate, as determined by the agencies, provide technical assistance to the State or project sponsor in carrying out early coordination activities.
 (3)Memorandum of agency agreementIf requested at any time by a State or project sponsor, the Federal lead agency, in consultation with other Federal agencies with relevant jurisdiction in the environmental review process, may establish memoranda of agreement with the project sponsor, Indian tribes, State and local governments, and other appropriate entities to carry out the early coordination activities, including providing technical assistance in identifying potential impacts and mitigation issues in an integrated fashion.
 (k)LimitationsNothing in this section preempts or interferes with— (1)any obligation to comply with the provisions of any Federal law, including—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)any other Federal environmental law;
 (2)the reviewability of any final Federal agency action in a court of the United States or in the court of any State;
 (3)any requirement for seeking, considering, or responding to public comment; or (4)any power, jurisdiction, responsibility, duty, or authority that a Federal, State, or local governmental agency, Indian tribe, or project sponsor has with respect to carrying out a project or any other provision of law applicable to projects.
					(l)Timing of claims
					(1)Timing
 (A)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of a permit, license, or other approval issued by a Federal agency for a project study shall be barred unless the claim is filed not later than 3 years after publication of a notice in the Federal Register announcing that the permit, license, or other approval is final pursuant to the law under which the agency action is taken, unless a shorter time is specified in the Federal law that allows judicial review.
 (B)ApplicabilityNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or other approval.
						(2)New information
 (A)In generalThe Secretary shall consider new information received after the close of a comment period if the information satisfies the requirements for a supplemental environmental impact statement under title 40, Code of Federal Regulations (including successor regulations).
 (B)Separate actionThe preparation of a supplemental environmental impact statement or other environmental document, if required under this section, shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the action shall be 3 years after the date of publication of a notice in the Federal Register announcing the action relating to such supplemental environmental impact statement or other environmental document.
						(m)Categorical exclusions
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall— (A)survey the use by the Bureau of Reclamation of categorical exclusions in projects since 2005;
 (B)publish a review of the survey that includes a description of— (i)the types of actions that were categorically excluded or could be the basis for developing a new categorical exclusion; and
 (ii)any requests previously received by the Secretary for new categorical exclusions; and (C)solicit requests from other Federal agencies and project sponsors for new categorical exclusions.
 (2)New categorical exclusionsNot later than 1 year after the date of enactment of this Act, if the Secretary has identified a category of activities that merit establishing a categorical exclusion that did not exist on the day before the date of enactment this Act based on the review under paragraph (1), the Secretary shall publish a notice of proposed rulemaking to propose that new categorical exclusion, to the extent that the categorical exclusion meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulation).
					(n)Review of project acceleration reforms
 (1)In generalThe Comptroller General of the United States shall— (A)assess the reforms carried out under this section; and
 (B)not later than 5 years and not later than 10 years after the date of enactment of this Act, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the results of the assessment.
 (2)ContentsThe reports under paragraph (1) shall include an evaluation of impacts of the reforms carried out under this section on—
 (A)project delivery; (B)compliance with environmental laws; and
 (C)the environmental impact of projects. (o)Performance measurementThe Secretary shall establish a program to measure and report on progress made toward improving and expediting the planning and environmental review process.
 (p)Categorical exclusions in emergenciesFor the repair, reconstruction, or rehabilitation of a Bureau of Reclamation surface water storage project that is in operation or under construction when damaged by an event or incident that results in a declaration by the President of a major disaster or emergency pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Secretary shall treat such repair, reconstruction, or rehabilitation activity as a class of action categorically excluded from the requirements relating to environmental assessments or environmental impact statements under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations), if the repair or reconstruction activity is—
 (1)in the same location with the same capacity, dimensions, and design as the original Bureau of Reclamation surface water storage project as before the declaration described in this section; and
 (2)commenced within a 2-year period beginning on the date of a declaration described in this subsection.
					806.Annual report to Congress
 (a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an annual report, to be entitled Report to Congress on Future Water Project Development, that identifies the following:
 (1)Project reportsEach project report that meets the criteria established in subsection (c)(1)(A). (2)Proposed project studiesAny proposed project study submitted to the Secretary by a non-Federal interest pursuant to subsection (b) that meets the criteria established in subsection (c)(1)(A).
 (3)Proposed modificationsAny proposed modification to an authorized water project or project study that meets the criteria established in subsection (c)(1)(A) that—
 (A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); or (B)is identified by the Secretary for authorization.
 (4)Expedited completion of report and determinationsAny project study that was expedited and any Secretarial determinations under section 804. (b)Requests for proposals (1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for proposed project studies and proposed modifications to authorized projects and project studies to be included in the annual report.
 (2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report.
 (3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall— (A)make the notice publicly available, including on the Internet; and
 (B)provide written notification of the publication to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
						(c)Contents
					(1)Project reports, proposed project studies, and proposed modifications
 (A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those project reports, proposed project studies, and proposed modifications to authorized projects and project studies that—
 (i)are related to the missions and authorities of the Bureau of Reclamation; (ii)require specific congressional authorization, including by an Act of Congress;
 (iii)have not been congressionally authorized; (iv)have not been included in any previous annual report; and
 (v)if authorized, could be carried out by the Bureau of Reclamation. (B)Description of benefits (i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each proposed project study and proposed modification to an authorized water resources development project or project study included in the annual report, the benefits, as described in clause (ii), of each such study or proposed modification.
 (ii)BenefitsThe benefits (or expected benefits, in the case of a proposed project study) described in this clause are benefits to—
 (I)the protection of human life and property; (II)improvement to domestic irrigated water and power supplies;
 (III)the national economy; (IV)the environment; or
 (V)the national security interests of the United States. (C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable—
 (i)for each proposed project study included in the annual report, the non-Federal interest that submitted the proposed project study pursuant to subsection (b); and
 (ii)for each proposed project study and proposed modification to a project or project study included in the annual report, whether the non-Federal interest has demonstrated—
 (I)that local support exists for the proposed project study or proposed modification to an authorized project or project study (including the surface water storage development project that is the subject of the proposed feasibility study or the proposed modification to an authorized project study); and
 (II)the financial ability to provide the required non-Federal cost share. (2)TransparencyThe Secretary shall include in the annual report, for each project report, proposed project study, and proposed modification to a project or project study included under paragraph (1)(A)—
 (A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of—
 (i)the project report; (ii)the proposed project study;
 (iii)the authorized project study for which the modification is proposed; or (iv)construction of—
 (I)the project that is the subject of— (aa)the water report;
 (bb)the proposed project study; or (cc)the authorized project study for which a modification is proposed; or
 (II)the proposed modification to a project; (B)a letter or statement of support for the water report, proposed project study, or proposed modification to a project or project study from each associated non-Federal interest;
 (C)the purpose of the feasibility report, proposed feasibility study, or proposed modification to a project or project study;
 (D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of— (i)the proposed modification to an authorized project study; and
 (ii)construction of— (I)the project that is the subject of—
 (aa)the project report; or (bb)the authorized project study for which a modification is proposed, with respect to the change in costs resulting from such modification; or
 (II)the proposed modification to an authorized project; and (E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of—
 (i)the project that is the subject of— (I)the project report; or
 (II)the authorized project study for which a modification is proposed, with respect to the benefits of such modification; or
 (ii)the proposed modification to an authorized project. (3)CertificationThe Secretary shall include in the annual report a certification stating that each feasibility report, proposed feasibility study, and proposed modification to a project or project study included in the annual report meets the criteria established in paragraph (1)(A).
 (4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph.
 (d)Special rule for initial annual reportNotwithstanding any other deadlines required by this section, the Secretary shall— (1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a notice required by subsection (b)(1); and
 (2)include in such notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (b)(1) by not later than 120 days after the date of publication of such notice in the Federal Register in order for such proposals to be considered for inclusion in the first annual report developed by the Secretary under this section.
 (e)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the Internet.
 (f)DefinitionIn this section, the term project report means a final feasibility report developed under the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
				IXAccelerated Revenue, Repayment, and Surface Water Storage Enhancement 
 901.Short titleThis title may be cited as the Accelerated Revenue, Repayment, and Surface Water Storage Enhancement Act. 902.Prepayment of certain repayment contracts between the United States and contractors of federally developed water supplies (a)Conversion and prepayment of contracts (1)ConversionUpon request of the contractor, the Secretary of the Interior shall convert any water service contract in effect on the date of enactment of this Act and between the United States and a water users’ association to allow for prepayment of the repayment contract pursuant to paragraph (2) under mutually agreeable terms and conditions. The manner of conversion under this paragraph shall be as follows:
 (A)Water service contracts that were entered into under section 9(e) of the Act of August 4, 1939 (53 Stat. 1196), to be converted under this section shall be converted to repayment contracts under section 9(d) of that Act (53 Stat. 1195).
 (B)Water service contracts that were entered under subsection (c)(2) of section 9 of the Act of August 4, 1939 (53 Stat. 1194), to be converted under this section shall be converted to a contract under subsection (c)(1) of section 9 of that Act (53 Stat. 1195).
 (2)PrepaymentExcept for those repayment contracts under which the contractor has previously negotiated for prepayment, all repayment contracts under section 9(d) of that Act (53 Stat. 1195) in effect on the date of enactment of this Act at the request of the contractor, and all contracts converted pursuant to paragraph (1)(A) shall—
 (A)provide for the repayment, either in lump sum or by accelerated prepayment, of the remaining construction costs identified in water project specific irrigation rate repayment schedules, as adjusted to reflect payment not reflected in such schedule, and properly assignable for ultimate return by the contractor, or if made in approximately equal installments, no later than 3 years after the effective date of the repayment contract, such amount to be discounted by ½ the Treasury rate. An estimate of the remaining construction costs, as adjusted, shall be provided by the Secretary to the contractor no later than 90 days following receipt of request of the contractor;
 (B)require that construction costs or other capitalized costs incurred after the effective date of the contract or not reflected in the rate schedule referenced in subparagraph (A), and properly assignable to such contractor shall be repaid in not more than 5 years after notification of the allocation if such amount is a result of a collective annual allocation of capital costs to the contractors exercising contract conversation under this subsection of less than $5,000,000. If such amount is $5,000,000 or greater, such cost shall be repaid as provided by applicable reclamation law;
 (C)provide that power revenues will not be available to aid in repayment of construction costs allocated to irrigation under the contract; and
 (D)continue so long as the contractor pays applicable charges, consistent with section 9(d) of the Act of August 4, 1939 (53 Stat. 1195), and applicable law.
 (3)Contract requirementsExcept for those repayment contracts under which the contractor has previously negotiated for prepayment, the following shall apply with regard to all repayment contracts under subsection (c)(1) of section 9 of that Act (53 Stat. 1195) in effect on the date of enactment of this Act at the request of the contractor, and all contracts converted pursuant to paragraph (1)(B):
 (A)Provide for the repayment in lump sum of the remaining construction costs identified in water project specific municipal and industrial rate repayment schedules, as adjusted to reflect payments not reflected in such schedule, and properly assignable for ultimate return by the contractor. An estimate of the remaining construction costs, as adjusted, shall be provided by the Secretary to the contractor no later than 90 days after receipt of request of contractor.
 (B)The contract shall require that construction costs or other capitalized costs incurred after the effective date of the contract or not reflected in the rate schedule referenced in subparagraph (A), and properly assignable to such contractor, shall be repaid in not more than 5 years after notification of the allocation if such amount is a result of a collective annual allocation of capital costs to the contractors exercising contract conversation under this subsection of less than $5,000,000. If such amount is $5,000,000 or greater, such cost shall be repaid as provided by applicable reclamation law.
 (C)Continue so long as the contractor pays applicable charges, consistent with section 9(c)(1) of the Act of August 4, 1939 (53 Stat. 1195), and applicable law.
 (4)ConditionsAll contracts entered into pursuant to paragraphs (1), (2), and (3) shall— (A)not be adjusted on the basis of the type of prepayment financing used by the water users’ association;
 (B)conform to any other agreements, such as applicable settlement agreements and new constructed appurtenant facilities; and
 (C)not modify other water service, repayment, exchange and transfer contractual rights between the water users’ association, and the Bureau of Reclamation, or any rights, obligations, or relationships of the water users’ association and their landowners as provided under State law.
 (b)AccountingThe amounts paid pursuant to subsection (a) shall be subject to adjustment following a final cost allocation by the Secretary of the Interior. In the event that the final cost allocation indicates that the costs properly assignable to the contractor are greater than what has been paid by the contractor, the contractor shall be obligated to pay the remaining allocated costs. The term of such additional repayment contract shall be not less than one year and not more than 10 years, however, mutually agreeable provisions regarding the rate of repayment of such amount may be developed by the parties. In the event that the final cost allocation indicates that the costs properly assignable to the contractor are less than what the contractor has paid, the Secretary shall credit such overpayment as an offset against any outstanding or future obligation of the contractor.
				(c)Applicability of certain provisions
 (1)Effect of existing lawUpon a contractor’s compliance with and discharge of the obligation of repayment of the construction costs pursuant to a contract entered into pursuant to subsection (a)(2)(A), subsections (a) and (b) of section 213 of the Reclamation Reform Act of 1982 (96 Stat. 1269) shall apply to affected lands.
 (2)Effect of other obligationsThe obligation of a contractor to repay construction costs or other capitalized costs described in subsection (a)(2)(B), (a)(3)(B), or (b) shall not affect a contractor’s status as having repaid all of the construction costs assignable to the contractor or the applicability of subsections (a) and (b) of section 213 of the Reclamation Reform Act of 1982 (96 Stat. 1269) once the amount required to be paid by the contractor under the repayment contract entered into pursuant to subsection (a)(2)(A) have been paid.
 (d)Effect on existing law not alteredImplementation of the provisions of this title shall not alter— (1)the repayment obligation of any water service or repayment contractor receiving water from the same water project, or shift any costs that would otherwise have been properly assignable to the water users’ association identified in subsections (a)(1), (a)(2), and (a)(3) absent this section, including operation and maintenance costs, construction costs, or other capitalized costs incurred after the date of the enactment of this Act, or to other contractors; and
 (2)specific requirements for the disposition of amounts received as repayments by the Secretary under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
					(e)Surface water storage enhancement program
 (1)In generalExcept as provided in subsection (d)(2), three years following the date of enactment of this Act, 50 percent of receipts generated from prepayment of contracts under this section beyond amounts necessary to cover the amount of receipts forgone from scheduled payments under current law for the 10-year period following the date of enactment of this Act shall be directed to the Reclamation Surface Water Storage Account under paragraph (2).
 (2)Surface storage accountThe Secretary shall allocate amounts collected under paragraph (1) into the Reclamation Surface Storage Account to fund the construction of surface water storage. The Secretary may also enter into cooperative agreements with water users’ associations for the construction of surface water storage and amounts within the Surface Storage Account may be used to fund such construction. Surface water storage projects that are otherwise not federally authorized shall not be considered Federal facilities as a result of any amounts allocated from the Surface Storage Account for part or all of such facilities.
 (3)RepaymentAmounts used for surface water storage construction from the Account shall be fully reimbursed to the Account consistent with the requirements under Federal reclamation law (the law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093))), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) except that all funds reimbursed shall be deposited in the Account established under paragraph (2).
 (4)Availability of amountsAmounts deposited in the Account under this subsection shall— (A)be made available in accordance with this section, subject to appropriation; and
 (B)be in addition to amounts appropriated for such purposes under any other provision of law. (5)Purposes of surface water storageConstruction of surface water storage under this section shall be made for the following purposes:
 (A)Increased municipal and industrial water supply. (B)Agricultural floodwater, erosion, and sedimentation reduction.
 (C)Agricultural drainage improvements. (D)Agricultural irrigation.
 (E)Increased recreation opportunities. (F)Reduced adverse impacts to fish and wildlife from water storage or diversion projects within watersheds associated with water storage projects funded under this section.
 (G)Any other purposes consistent with reclamation laws or other Federal law. (f)DefinitionsFor the purposes of this title, the following definitions apply:
 (1)AccountThe term Account means the Reclamation Surface Water Storage Account established under subsection (e)(2). (2)ConstructionThe term construction means the designing, materials engineering and testing, surveying, and building of surface water storage including additions to existing surface water storage and construction of new surface water storage facilities, exclusive of any Federal statutory or regulatory obligations relating to any permit, review, approval, or other such requirement.
 (3)Surface water storageThe term surface water storage means any federally owned facility under the jurisdiction of the Bureau of Reclamation or any non-Federal facility used for the surface storage and supply of water resources.
 (4)Treasury rateThe term Treasury rate means the 20-year Constant Maturity Treasury (CMT) rate published by the United States Department of the Treasury existing on the effective date of the contract.
 (5)Water users’ associationThe term water users’ association means— (A)an entity organized and recognized under State laws that is eligible to enter into contracts with reclamation to receive contract water for delivery to and users of the water and to pay applicable charges; and
 (B)includes a variety of entities with different names and differing functions, such as associations, conservatory district, irrigation district, municipality, and water project contract unit.
						XSafety of Dams
 1001.Authorization of additional project benefitsThe Reclamation Safety of Dams Act of 1978 is amended— (1)in section 3, by striking Construction and inserting Except as provided in section 5B, construction; and
 (2)by inserting after section 5A (43 U.S.C. 509) the following:  5B.Authorization of additional project benefitsNotwithstanding section 3, if the Secretary determines that additional project benefits, including but not limited to additional conservation storage capacity, are feasible and not inconsistent with the purposes of this Act, the Secretary is authorized to develop additional project benefits through the construction of new or supplementary works on a project in conjunction with the Secretary’s activities under section 2 of this Act and subject to the conditions described in the feasibility study, provided—
 (1)the Secretary determines that developing additional project benefits through the construction of new or supplementary works on a project will promote more efficient management of water and water-related facilities;
 (2)the feasibility study pertaining to additional project benefits has been authorized pursuant to section 8 of the Federal Water Project Recreation Act of 1965 (16 U.S.C. 4601–18); and
 (3)the costs associated with developing the additional project benefits are agreed to in writing between the Secretary and project proponents and shall be allocated to the authorized purposes of the structure and repaid consistent with all provisions of Federal Reclamation law (the Act of June 17, 1902, 43 U.S.C. 371 et seq.) and Acts supplemental to and amendatory of that Act..
				XIWater Rights Protection
 1101.Short titleThis title may be cited as the Water Rights Protection Act. 1102.Definition of water rightIn this title, the term water right means any surface or groundwater right filed, permitted, certified, confirmed, decreed, adjudicated, or otherwise recognized by a judicial proceeding or by the State in which the user acquires possession of the water or puts the water to beneficial use, including water rights for federally recognized Indian tribes.
 1103.Treatment of water rightsThe Secretary of the Interior and the Secretary of Agriculture shall not— (1)condition or withhold, in whole or in part, the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on—
 (A)limitation or encumbrance of any water right, or the transfer of any water right (including joint and sole ownership), directly or indirectly to the United States or any other designee; or
 (B)any other impairment of any water right, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact;
 (2)require any water user (including any federally recognized Indian tribe) to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement;
 (3)assert jurisdiction over groundwater withdrawals or impacts on groundwater resources, unless jurisdiction is asserted, and any regulatory or policy actions taken pursuant to such assertion are, consistent with, and impose no greater restrictions or regulatory requirements than, applicable State laws (including regulations) and policies governing the protection and use of groundwater resources; or
 (4)infringe on the rights and obligations of a State in evaluating, allocating, and adjudicating the waters of the State originating on or under, or flowing from, land owned or managed by the Federal Government.
				1104.Recognition of State authority
 (a)In generalIn carrying out section 1103, the Secretary of the Interior and the Secretary of Agriculture shall— (1)recognize the longstanding authority of the States relating to evaluating, protecting, allocating, regulating, and adjudicating groundwater by any means, including a rulemaking, permitting, directive, water court adjudication, resource management planning, regional authority, or other policy; and
 (2)coordinate with the States in the adoption and implementation by the Secretary of the Interior or the Secretary of Agriculture of any rulemaking, policy, directive, management plan, or other similar Federal action so as to ensure that such actions are consistent with, and impose no greater restrictions or regulatory requirements than, State groundwater laws and programs.
 (b)Effect on state water rightsIn carrying out this title, the Secretary of the Interior and the Secretary of Agriculture shall not take any action that adversely affects—
 (1)any water rights granted by a State; (2)the authority of a State in adjudicating water rights;
 (3)definitions established by a State with respect to the term beneficial use, priority of water rights, or terms of use; (4)terms and conditions of groundwater withdrawal, guidance and reporting procedures, and conservation and source protection measures established by a State;
 (5)the use of groundwater in accordance with State law; or (6)any other rights and obligations of a State established under State law.
					1105.Effect of title
 (a)Effect on existing authorityNothing in this title limits or expands any existing legally recognized authority of the Secretary of the Interior or the Secretary of Agriculture to issue, grant, or condition any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on Federal land subject to the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture, respectively.
 (b)Effect on reclamation contractsNothing in this title interferes with Bureau of Reclamation contracts entered into pursuant to the reclamation laws.
 (c)Effect on endangered species actNothing in this title affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (d)Effect on federal reserved water rightsNothing in this title limits or expands any existing or claimed reserved water rights of the Federal Government on land administered by the Secretary of the Interior or the Secretary of Agriculture.
 (e)Effect on federal power actNothing in this title limits or expands authorities under sections 4(e), 10(j), or 18 of the Federal Power Act (16 U.S.C. 797(e), 803(j), 811).
 (f)Effect on Indian water rightsNothing in this title limits or expands any water right or treaty right of any federally recognized Indian tribe.
				
	Passed the House of Representatives July 16, 2015.Karen L. Haas,Clerk
